









STOCK PURCHASE AGREEMENT




by and among
Leveling 8 Inc
and


ADDvantage Technologies Group, Inc.
dated as of December 26, 2018





--------------------------------------------------------------------------------

TABLE OF CONTENTS



Page



ARTICLE I
DEFINITIONS
1
ARTICLE II
PURCHASE AND SALE
7
Section 2.01
Purchase and Sale
7
Section 2.02
Purchase Price
7
Section 2.03
Deliveries at the Closing
7
Section 2.04
Purchase Price Adjustment
8
Section 2.05
Closing
10
Section 2.06
Collateral Agreements
10
Section 2.07
As-Is, Where-Is
10
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
11
Section 3.01
Organization and Authority of Seller
11
Section 3.02
Organization, Authority and Qualification of the Companies
11
Section 3.03
Capitalization
12
Section 3.04
Non-Contravention
13
Section 3.05
Consents
13
Section 3.06
Special Committee Approval
13
Section 3.07
Legal Proceedings
13
Section 3.08
Tax Matters
14
Section 3.09
Seller Not a Creditor of, or Debtor, to the Companies
16
Section 3.10
Benefit Plans
16
Section 3.11
Continuity of Representations and Update of Schedules
19
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
19
Section 4.01
Organization and Authority of Buyer
19
Section 4.02
Non-Contravention
20
Section 4.03
Governmental Consents
20
Section 4.04
Investment Purpose
20
Section 4.05
Sufficiency of Funds
20
Section 4.06
Legal Proceedings
20
Section 4.07
Sole Participant
20





i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page


Section 4.08
C Corporation Status
20
ARTICLE V
COVENANTS
21
Section 5.01
Conduct of Business Prior to the Closing
21
Section 5.02
Access to Information
21
Section 5.03
Shareholder Meeting; Proxy Material
21
Section 5.04
No Solicitation of Other Bids
22
Section 5.05
Notice of Certain Events
24
Section 5.06
Resignations
24
Section 5.07
Non-Competition; Non-Solicitation; Buyer Standstill
24
Section 5.08
Governmental Approvals and Consents
26
Section 5.09
Books and Records
27
Section 5.10
Closing Conditions
28
Section 5.11
Public Announcements
28
Section 5.12
Employees; Benefit Plans
28
Section 5.13
Seller Due Diligence
28
Section 5.14
Further Assurances
28
ARTICLE VI
TAX MATTERS
29
Section 6.01
Tax Covenants
29
Section 6.02
Termination of Existing Tax Sharing Agreements
30
Section 6.03
Straddle Period
30
Section 6.04
Responsibility for Tax Audits and Contests
31
Section 6.05
Treatment of Indemnification Payments
31
Section 6.06
Survival
31
Section 6.07
Conflict
31
Section 6.08
Cooperation and Exchange of Information
31
Section 6.09
Section 338(h)(10) Election
31
ARTICLE VII
CONDITIONS TO CLOSING
32
Section 7.01
Conditions to Obligations of All Parties
32
Section 7.02
Conditions to Obligations of Buyer
33
Section 7.03
Conditions to Obligations of Seller
34





ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page


ARTICLE VIII
INDEMNIFICATION
35
Section 8.01
Survival
35
Section 8.02
Indemnification by Seller
35
Section 8.03
Indemnification by Buyer
36
Section 8.04
Indemnification Procedures
36
Section 8.05
Exclusive Remedies
37
ARTICLE IX
TERMINATION
38
Section 9.01
Termination
38
Section 9.02
Effect of Termination
39
ARTICLE X
MISCELLANEOUS
39
Section 10.01
Expenses
39
Section 10.02
Notices
40
Section 10.03
Interpretation
41
Section 10.04
Headings
41
Section 10.05
Severability
41
Section 10.06
Entire Agreement
41
Section 10.07
Successors and Assigns
41
Section 10.08
No Third-Party Beneficiaries
41
Section 10.09
Amendment and Modification; Waiver
42
Section 10.10
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
42
Section 10.11
Equitable Remedies
43
Section 10.12
Attorneys’ Fees
43
Section 10.13
Cumulative Remedies
43
Section 10.14
Time of the Essence
43
Section 10.15
Counterparts
43



EXHIBITS


Exhibit A Guaranty and Covenant Agreement
Exhibit B Promissory Note


iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page


SELLER DISCLOSURE AND EXCEPTION SCHEDULES




Schedule 2.06 Collateral Agreements
Schedule 3.05 Consents
Schedule 3.08 Tax Matters
Schedule 3.09 Seller not a Creditor of, or Debtor to, the Companies
Schedule 3.10 Benefit Plans




iv

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (this “Agreement”), dated as of December 26, 2018
(the “Effective Date”), is entered into among Leveling 8 Inc, an Oklahoma
corporation (“Buyer”) and ADDvantage Technologies Group, Inc., an Oklahoma
corporation (“Seller”).
RECITALS
WHEREAS, Buyer wishes to purchase Seller’s cable television business which is
conducted through its subsidiaries, Tulsat, LLC, an Oklahoma limited liability
company (“Tulsat”), NCS Industries, Inc., a Pennsylvania corporation (“NCS”),
Addvantage Technologies Group of Missouri, Inc., a Missouri corporation
(“Addvantage Missouri”), Addvantage Technologies Group of Texas, Inc., a Texas
corporation (“Addvantage Texas”), and Tulsat-Atlanta, L.L.C., an Oklahoma
limited liability company (“Tulsat-Atlanta”) (each a “Company” and collectively
the “Companies”);
WHEREAS, Seller owns all of the issued and outstanding shares of common stock
or, as applicable, limited liability company membership interests (the “Shares”)
of each of the Companies; and
WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I 


DEFINITIONS
The following terms have the meanings specified or referred to in this Article
I:
“Accountants” has the meaning set forth in Section 2.04(c)(iii).
“Acquisition Proposal” means any inquiry, proposal or offer from any Person
concerning (i) a merger, consolidation, liquidation, recapitalization, share
exchange or other business combination transaction involving a Company or
Seller; (ii) the issuance or acquisition of shares of capital stock or other
equity securities of a Company or Seller; or (iii) the sale, lease, exchange or
other disposition of any significant portion of a Company's or the Seller’s
properties or assets.
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
v

--------------------------------------------------------------------------------

“Addvantage Missouri” has the meaning set forth in the recitals.
“Addvantage Missouri Common Stock” has the meaning set forth in Section 3.03(a).
“Addvantage Texas” has the meaning set forth in the recitals.
“Addvantage Texas Common Stock” has the meaning set forth in Section 3.03(a).
“Adverse Recommendation Change” means an action by Seller’s Board of Directors
which amounts to withholding or withdrawing, or publicly proposing to withdraw
the approval, recommendation or declaration of advisability by the Seller’s
Board of Directors or any such committee of the Contemplated Transactions or
publicly proposing to recommend, adopt or approve any third-party Acquisition
Proposal.
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person.  The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Ownership of voting equity in an entity, by itself,
shall not be considered to confer control of such entity unless the owner holds
more than fifty percent (50%) of the outstanding voting equity of the entity. 
By way of illustration and not limitation, the parties acknowledge that
Guarantor is an Affiliate of Buyer.
“Agreement” has the meaning set forth in the preamble.
“Allocation Schedule” has the meaning set forth in Section 6.09(b).
“Benefit Plan” means all stock option or share purchase plans, employee loans,
home purchase loans, insurance, long-term disability, medical, dental or other
executive and employee benefit plans, including without limitation the Plans as
defined in Section 3.10.
“Board of Directors” means the board of directors of Seller.
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Tulsa, Oklahoma are authorized or required by Law to
be closed for business.
“Buyer” has the meaning set forth in the preamble.
“Buyer Indemnitees” has the meaning set forth in Section 8.02.
“Cash” means the aggregate book balance of the Companies’ currency on hand and
collected funds on deposit with depository banks net of amounts necessary to
cover checks, drafts, wire transfers and other items, if any, in process of
collection and payment, as of the opening for business on the Closing Date.
“Claim Notice” has the meaning set forth in Section 8.04(a).
2

--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 2.05.
“Closing Date” has the meaning set forth in Section 2.05.
“Closing Working Capital” means: (a) the aggregate book value of the Current
Assets of the Companies, less (b) the aggregate amount of the Current
Liabilities of the Companies, determined as of the opening of business on the
Closing Date.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral Agreements” has the meaning set forth in Section 2.06.
“Commonly Controlled Entity” has the meaning set forth in Section 3.10(l).
“Company” and “Companies” have the meaning set forth in the recitals.
“Com Tech” means Com Tech Services, LLC, a Missouri limited liability company.
“Consent” has the meaning set forth in Section 3.05.
"Contemplated Transactions" means each of the transactions contemplated by this
Agreement.
“Current Assets” means aggregate book value of the Companies’ (a) accounts
receivable incurred in the ordinary course of the Companies’ business for goods
sold or services rendered (net of allowances for doubtful accounts), (b)
Inventory, (c) prepaid expenses, and (d) vendor deposits, all as reflected in
the accounting records of the Companies maintained by Seller, and shall not
include Cash (which is to be distributed to and retained by Seller at Closing),
the Machinery and Equipment, intercompany receivables or any other assets of the
Companies.
“Current Liabilities” means aggregate book value of the Companies’ accounts
payable and accrued expenses, but excluding any indebtedness that Seller causes
to be paid in full in connection with the Closing and intercompany payables, as
reflected in the accounting records of the Seller.
“Disputed Amounts” has the meaning set forth in Section 2.04(c)(iii).
“Dollars or $” means the lawful currency of the United States.
“Down Payment” has the meaning set forth in Section 2.03(a)(i).
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
“Exchange Act” means the Securities Exchange Act of 1934.
3

--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Guarantee” means that certain personal guarantee issued by the Guarantor in
which Guarantor individually guarantees payment and performance by the Buyer of
its obligations under this Agreement and the Transaction Documents,
substantially in the form of the Guaranty and Covenant Agreement comprising
Exhibit A hereto.
“Guarantor” shall mean David Chymiak, an individual, and The David E.
Chymiak Trust.
“Indemnitee” has the meaning set forth in Section 8.04(b).
“Indemnitor” has the meaning set forth in Section 8.04(b).
“Intervening Event” means any material event or development or material change
in circumstances first occurring, arising or coming to the attention of Seller’s
Board of Directors after the date of this Agreement to the extent that such
event, development or change in circumstances (i) was not within Seller’s
Knowledge and (ii) does not relate to an Acquisition Proposal.
“Inventory” means those items of inventory owned by each of the Companies, and
consisting of goods owned or held by one of the Companies for sale or lease or
to be furnished under contracts of service or which constitute raw materials,
work-in-process, or supplies or materials used or consumed in its business, as
reflected in each Company’s books and records as maintained by the Seller, and
the aggregate value of which shall be calculated by reference to such books and
records as of the close of business on the day before the Closing Date and net
of the Inventory Reserve Amount exclusive of any other reserve.
“Inventory Reserve Amount” means the sum of $4,800,000, which is the value, as
agreed by the parties of slow-moving, excess and obsolescent items with the
Companies’ Inventory.
“Knowledge” of Seller or of Buyer, or Seller’s of Buyer’s “Knowledge” or any
other similar knowledge qualification, means in the case of Seller, the actual
knowledge of any of Seller’s officers or directors (but excluding in any event
the knowledge of the Guarantor and none of Seller’s other officers or directors)
or which any of them would be deemed to have after due inquiry and in the case
of Buyer the actual knowledge of Guarantor and of any of Buyer’s officers or
directors or which any of them would be deemed to have after due inquiry.
4

--------------------------------------------------------------------------------

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise of a Company.
“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys' fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive  or consequential
damages.
“Machinery and Equipment” means those items of machinery and equipment owned by
each Company’s books and records as maintained by the Seller, and the aggregate
value of which shall be calculated, net of accumulated depreciation, by
reference to such books and records as of the close of business on the day
before the Closing Date.
“Minority Shareholders” means all Shareholders, other than Guarantor and any
Affiliates of Guarantor.
“NCS” has the meaning set forth in the recitals.
“NCS Common Stock” has the meaning set forth in Section 3.03(a).
“Notice of Change” has the meaning set forth in Section 5.04(d).
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Post-Closing Adjustments” means the adjustments to the Purchase Price made
after the Closing pursuant to the provisions of Section 2.04.
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.
“Post-Closing Taxes” means Taxes of a Company for any Post-Closing Tax Period.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
5

--------------------------------------------------------------------------------

“Pre-Closing Taxes” means Taxes of a Company for any Pre-Closing Tax Period.
“Proceeding” has the meaning set forth in Section 8.04(a).
“Promissory Note” means that certain Promissory Note in a principal amount equal
to Six Million Three Hundred Seventy-Five Thousand Dollars ($6,375,000), subject
to adjustment as provided herein, substantially in the form of Exhibit B
attached hereto.
“Purchase Price” has the meaning set forth in Section 2.02.
“Putative Indemnitee” has the meaning set forth in Section 8.04(a).
“Putative Indemnitor” has the meaning set forth in Section 8.04(a).
“Restricted Business” means the repair, service, sale and distribution of
equipment and electronics in the cable television industry.
“Restricted Period” means a period of time commencing on the Closing Date and
continuing for a period of three (3) years thereafter.
“Review Period” has the meaning set forth in Section 2.04(c)(i).
“SEC” means the Securities and Exchange Commission.
“Section 338(h)(10) Election” has the meaning set forth in Section 6.09(a).
“Seller” has the meaning set forth in the preamble.
“Seller Indemnitees” has the meaning set forth in Section 8.03.
“Seller Proxy Statement” means the letter to the Shareholders, notice of
Shareholder Meeting, proxy statement, and forms of proxy to be filed with the
SEC in connection with the Contemplated Transactions.
“Shareholder Approval” means the approval of the Contemplated Transactions by
(1) Shareholders holding a majority of Seller’s outstanding common stock and (2)
Minority Shareholders holding a majority of the outstanding common stock held by
all Minority Shareholders as a group.
“Shareholder Meeting” means the meeting of Shareholders held for the purpose of
obtaining the Shareholder Approval.
“Shareholders” means all of the holders of the outstanding shares of Seller’s
common stock entitled to vote at Seller’s shareholder meetings.
“Shares” has the meaning set forth in the recitals.
“SMLLC’s” has the meaning set forth in Section 6.01(d).
6

--------------------------------------------------------------------------------

“Special Committee” means a special transaction committee of the Board of
Directors of Seller composed entirely of independent and disinterested directors
specially appointed by the Board of Directors to negotiate and approve (or
disapprove) this Agreement and the Contemplated Transactions.
“Statement of Objections” has the meaning set forth in Section 2.04(c)(ii).
“Straddle Period” has the meaning set forth in Section 6.03.
“Statement” has the meaning set forth in Section 2.04(b).
“Superior Proposal” means an Acquisition Proposal that Seller’s Board of
Directors has determined is superior to the Acquisition Proposal reflected in
this Agreement, taking into account the financial terms, the likelihood of
consummation and all other aspects of such Acquisition Proposal.
“Target Amount” means Eleven Million Forty Four Thousand and Forty One Dollars
($11,044,041).
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
“Territory” means the states of Oklahoma, Missouri, Pennsylvania, Texas, and
Georgia.
“Transaction Documents” means this Agreement; the Promissory Note; a Transition
Services Agreement; the Guarantee; and the Collateral Agreements.
“Transition Services Agreement” means the certain Transition Services Agreement
to be entered into between Buyer and Seller within forty-five (45) days of the
Effective Date in which the Seller and Buyer will set forth the terms upon which
Seller will provide certain administrative services to Buyer for a period of up
to ninety (90) days following the Closing Date.
“Tulsat” has the meaning set forth in the recitals.
“Tulsat Equity Interests” has the meaning set forth in Section 3.03(a).
“Tulsat-Atlanta” has the meaning set forth in the recitals.
7

--------------------------------------------------------------------------------

“Tulsat-Atlanta Equity Interests” has the meaning set forth in Section 3.03(a).
“Undisputed Amounts” has the meaning set forth in Section 2.04(c)(iii).
ARTICLE II 


PURCHASE AND SALE
Section 2.01 Purchase and Sale.  Subject to the terms and conditions set forth
herein, at the Closing, Seller shall sell to Buyer, and Buyer shall purchase
from Seller the Shares, free and clear of all Encumbrances, for the
consideration specified in Section 2.02.
Section 2.02 Purchase Price.  As consideration for the sale of the Shares, Buyer
shall pay to Seller an amount equal to Ten Million Three Hundred Fourteen
Thousand One Hundred Forty-One Dollars ($10,314,141) (the “Purchase Price”)
subject to the any Post-Closing Adjustments, by delivery of the Down Payment and
the Promissory Note.
Section 2.03 Deliveries at the Closing.
(a)
At the Closing, Buyer shall:

(i) deliver to Seller the sum of Three Million Nine Hundred Thirty-Nine Thousand
Nine Hundred Forty-One Dollars ($3,939,941) as a down payment on the Purchase
Price (the “Down Payment”), by wire transfer of immediately available funds to
an account designated in writing by Seller to Buyer prior to the Closing Date;
and
(ii) execute and deliver to Seller (and cause the Guarantor and his appropriate
Affiliate(s) to execute and deliver to Seller) the Guarantee and the other
Transaction Documents and all other agreements, documents, instruments or
certificates required to be delivered by Buyer (or which Buyer is required to
cause to be delivered) at or prior to the Closing pursuant to Section 7.03 of
this Agreement.
(b)
At the Closing, Seller shall:

(i) deliver to Buyer stock certificates (or other customary indicia of
ownership) evidencing the Shares, free and clear of all Encumbrances, duly
endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank, with all required stock transfer tax stamps
affixed thereto; and
(ii) execute and deliver to Buyer the Transaction Documents and all other
agreements, documents, instruments or certificates required to be delivered by
Seller (or which Seller are required to cause to be delivered) at or prior to
the Closing pursuant to Section 7.03 of this Agreement.
Section 2.04 Purchase Price Adjustment.


(a)
Post-Closing Adjustments.  The Purchase Price shall be increased by, and the
Buyer shall pay to the Seller, the amount by which the sum of the Closing
Working


8

--------------------------------------------------------------------------------

    

Capital plus the Machinery and Equipment exceeds the Target Amount.  The
Purchase Price shall be decreased by, and the Seller shall pay to the Buyer, the
amount by which the Target Amount exceeds the sum of the Closing Working Capital
plus the Machinery and Equipment.

(b)
Post-Closing Adjustment Statement.  Within sixty (60) days after the Closing
Date, Seller shall prepare and deliver to Buyer a statement setting forth its
calculation of the Post-Closing Adjustments to the Purchase Price, including all
of the components of the same in reasonable detail and of any Cash at Closing
and of any payment due to Seller or Buyer (the “Statement”).

(c)
Examination and Review.

(i) Examination.  Buyer shall have thirty (30) days to review and object to the
Statement (the “Review Period”).
(ii) Objection.  On or prior to the last day of the Review Period, the Buyer may
object to the Statement by delivering to Seller a written statement setting
forth the Buyer’s objections in reasonable detail, indicating each disputed item
or amount and the basis for the disagreement therewith (the “Statement of
Objections”).  If the Buyer fails to deliver the Statement of Objections before
the expiration of the Review Period, the Post-Closing Adjustment as reflected in
the Statement shall be deemed to have been accepted by the Buyer.  If the Buyer
delivers the Statement of Objections before the expiration of the Review Period,
Buyer and the Seller shall negotiate in good faith to resolve such objections
within thirty (30) days after the delivery of the Statement of Objections (the
“Resolution Period”), and, if the same are so resolved within the Resolution
Period, the Post-Closing Adjustment and the Statement with such changes as may
have been previously agreed in writing by Buyer and the Seller, shall be final
and binding.
(iii) Resolution of Disputes.  If the Seller and Buyer fail to reach an
agreement with respect to all of the matters set forth in the Statement of
Objections before expiration of the Resolution Period, then any amounts
remaining in dispute (“Disputed Amounts” and any amounts not so disputed, the
“Undisputed Amounts”) shall be submitted for resolution to the office of
HoganTaylor, Tulsa, Oklahoma or, if HoganTaylor is unable to serve, Buyer and
the Seller shall appoint by mutual agreement the office of an impartial
nationally recognized firm of independent certified public accountants (in
either case, the “Accountants”) who, acting as experts and not arbitrators,
shall resolve the Disputed Amounts only and make any adjustments to Post-Closing
Adjustment and the Statement as necessary.  The parties hereto agree that all
adjustments shall be made without regard to materiality.  The Accountants shall
only decide the specific items under dispute by the parties and their decision
for each Disputed Amount must be within the range of values assigned to each
such item in the Statement and the Statement of Objections, respectively.
(iv) Fees of the Accountants.  The costs, fees and expenses of the Accountants
shall be borne equally by Buyer and Seller.
(v) Determination by Accountants.  The Accountants shall make a determination as
soon as practicable, and in any case within thirty (30) days after their
9

--------------------------------------------------------------------------------

engagement (or such other time as the parties hereto shall agree in writing),
and their resolution of the Disputed Amounts and their adjustments to the
Statement and the Post-Closing Adjustment shall be conclusive and binding upon
the parties hereto.
(vi) Payments of Post-Closing Adjustment.  Except as otherwise provided herein,
any payment of the Post-Closing Adjustment, together with interest calculated as
set forth below, shall be due within five (5) days of the date such Post-Closing
Adjustment is finally determined in accordance with the provisions of this
Section 2.04. If the Post-Closing Adjustment is a decrease in the Purchase
Price, then Seller shall pay such decrease to Buyer (which payment may, if Buyer
agrees, be treated as if it were a voluntary prepayment by Buyer under the
Promissory Note to be applied against installments payable thereon in the order
in which they become due).  If the Post-Closing Adjustment is an increase in the
Purchase Price, the Buyer shall pay such increase to the Seller.  All payments
required to be made hereunder shall be made by wire transfer of immediately
available funds within five (5) days after the Post-Closing Adjustment
determination to such account as is directed by the recipient of the payment
and, if not paid, within such time, shall bear interest from the date of
determination to and including the date of payment at the rate equal to six
percent (6%) per annum above the Applicable Federal Rate, as of the Closing
Date, for long-term loans payable annually, calculated daily on the basis of a
365 day year and the actual number of days elapsed, without compounding.
(d)
Adjustments for Tax Purposes.  Any payments made pursuant to this Section 2.04
shall be treated as an adjustment to the Purchase Price by the parties for Tax
purposes, unless otherwise required by Law.

Section 2.05 Closing.  Subject to the terms and conditions of this Agreement,
the purchase and sale of the Shares contemplated hereby shall take place at a
closing (the “Closing”) to be held at 10:00 a.m., Tulsa, Oklahoma time, on a
date designated in writing by Seller to Buyer which is no later than three (3)
Business Days after the last of the conditions to Closing set forth in Article
VII have been satisfied or waived (other than conditions which, by their nature,
are to be satisfied on the Closing Date), at the offices of Seller in Tulsa,
Oklahoma, or at such other time or on such other date or at such other place as
the Seller and Buyer may mutually agree upon in writing (the day on which the
Closing takes place being the “Closing Date”).
Section 2.06 Collateral Agreements.
(a)
Agreement to Form.  Within forty-five (45) days of the Effective Date Buyer and
Seller will agree to the terms of various mortgages, security agreements,
subordination agreements, pledge agreements and account control agreements
(collectively, the “Collateral Agreements”) under which Buyer, Guarantor and
this Affiliate will grant Seller at Closing the following liens and security
interests:

(i) a first priority security interest in Guarantor’s securities account with
Charles Schwab, having a fair market value of One Million Five Hundred Thousand
Dollars ($1,500,000) on the Closing Date;
10

--------------------------------------------------------------------------------

(ii) a first priority security interest in the Two Million Five Hundred and Two
Thousand Nine Hundred and Two (2,502,902) shares of Seller’s common stock owned
by Guarantor;
(iii) a second lien on the real properties owned by the Companies, the Guarantor
or their Affiliates as described on Schedule 2.06 hereto; and
(iv) a second lien on any other assets of the Companies or on the equity of the
Buyer.
(b)
Release Amounts.  The Seller has agreed that it will release certain items of
collateral upon the payment of certain agreed amounts on the Note as set forth
on Schedule 2.06.

(c)
Amendment to Agreement.  The Buyer and Seller will in due course amend this
Agreement to attach the agreed form of the Collateral Agreements to this
Agreement as Exhibits.

Section 2.07 As-Is, Where-Is.  BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING,
SELLER SHALL CONVEY TO BUYER AND BUYER SHALL ACCEPT THE SHARES, THE COMPANIES
AND THEIR BUSINESSES AND ASSETS AS-IS WHERE-IS, WITH ALL FAULTS, SUBJECT ONLY TO
SELLER’S REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNITIES SET FORTH IN
THIS AGREEMENT.  BUYER ACKNOWLEDGES THAT IT IS A OWNED AND CONTROLLED BY
GUARANTOR, WHO IS AN OFFICER AND DIRECTOR OF SELLER WHO HAS PARTICIPATED IN THE
MANAGEMENT AND AFFAIRS OF THE COMPANIES ON AN ON-GOING BASIS AND THAT, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER IS RELYING SOLELY ON ITS OWN, AND
GUARANTOR’S, KNOWLEDGE AND EXPERTISE AND THAT THEY WILL MAKE SUCH OWN
INDEPENDENT INVESTIGATION AND VERIFICATION OF THE ACCURACY OF ANY DOCUMENTS AND
INFORMATION PROVIDED BY SELLER AS THEY SHALL DEEM NECESSARY OR APPROPRIATE.
ARTICLE III 


REPRESENTATIONS AND WARRANTIES OF SELLER
To induce Buyer to enter into this Agreement and for Buyer’s reliance, Seller
hereby represents and warrants to Buyer that the statements contained in this
Article III are true and correct as of the date hereof.
Section 3.01 Organization and Authority of Seller.  Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Oklahoma. Seller has all necessary corporate power and authority to enter into
this Agreement, to carry out its obligations hereunder and to consummate the
Contemplated Transactions. The execution and delivery by Seller of this
Agreement and the other Transaction Documents, the performance by Seller of its
obligations hereunder and the consummation by Seller of the Contemplated
Transactions have been duly authorized by all requisite corporate action on the
part of Seller
11

--------------------------------------------------------------------------------

other than the obtaining of Shareholder Approval. This Agreement has been duly
executed and delivered by Seller, and (assuming due authorization, execution and
delivery by Buyer and Shareholder Approval) this Agreement constitutes a legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors'
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
Section 3.02 Organization, Authority and Qualification of the Companies.
(a)
Tulsat is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Oklahoma and has full power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it has been and is currently
conducted.  A copy of Tulsat’s Articles of Organization and Operating Agreement
have been delivered to the Buyer.

(b)
NCS is a corporation duly organized, validly existing and in good standing under
the Laws of the Commonwealth of Pennsylvania and has full corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it has been and is currently
conducted.  A copy of NCS’ Articles or Certificate of Incorporation and its
Bylaws have been delivered to the Buyer.

(c)
Addvantage Missouri is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Missouri and has full corporate
power and authority to own, operate or lease the properties and assets now
owned, operated or leased by it and to carry on its business as it has been and
is currently conducted.  A copy of Addvantage Missouri’s Articles or Certificate
of Incorporation has been delivered to the Buyer.

(d)
Addvantage Texas is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Texas and has full corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it has been and is currently
conducted.  A copy of Addvantage Texas’ Articles or Certificate of Incorporation
and its Bylaws have been delivered to the Buyer.

(e)
Tulsat-Atlanta is a limited liability company duly organized, validly existing
and in good standing under the Laws of the State of Oklahoma and has full power
and authority to own, operate or lease the properties and assets now owned,
operated or leased by it and to carry on its business as it has been and is
currently conducted.  A copy of Tulsat-Atlanta’s Articles of Organization and
Operating Agreement have been delivered to the Buyer.

Section 3.03 Capitalization.


(a)
There are 2,000 outstanding membership interests in Tulsat (“Tulsat Equity
Interests”). The authorized capital stock of the NCS consists of 100,000 shares
of common stock, par value $5.00 per share (“NCS Common Stock”), of which
100,000 shares are issued and outstanding.  The authorized capital stock of the
Addvantage Missouri consists of 30,000 shares of common stock, par value $1.00
per share (“Addvantage Missouri



12

--------------------------------------------------------------------------------

    

Common Stock”), of which 500 shares are issued and outstanding. The authorized
capital stock of the Addvantage Texas consists of 1,000 shares of common stock,
par value $1.00 (“Addvantage Texas Common Stock”), of which 1,000 shares are
issued and outstanding. There are 2,000 outstanding membership interests in
Tulsat-Atlanta (“Tulsat-Atlanta Equity Interests”), which, together with the
Tulsat Equity Interests, NCS Common Stock, Addvantage Missouri Common Stock, and
Addvantage Texas Common Stock, constitute all of the Shares.  All of the Shares
have been duly authorized, are validly issued, fully paid and non-assessable,
and are owned of record and beneficially by Seller, free and clear of all
Encumbrances.  Upon consummation of the Contemplated Transactions, Buyer shall
own all of the Shares, free and clear of all Encumbrances, other than any
Encumbrances placed on the Shares by Buyer.

(b)
All of the Shares were issued in compliance with applicable Laws.  None of the
Shares were issued in violation of any agreement, arrangement or commitment to
which Seller or any Company is a party or is subject to or in violation of any
preemptive or similar rights of any Person.

(c)
There are no outstanding or authorized options, warrants, convertible securities
or other rights, agreements, arrangements or commitments of any character
relating to the capital stock or membership interests of any Company or
obligating Seller or any Company to issue or sell any shares of capital stock or
membership interests of, or any other interest in, any Company.  The Companies
do not have outstanding or authorized any stock appreciation, phantom stock,
profit participation or similar rights.  There are no voting trusts, stockholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the Shares.

Section 3.04 Non-Contravention.  The execution, delivery, and performance of
this Agreement by Seller, and the consummation by Seller of Contemplated
Transactions do not and will not: (i) subject to obtaining the Shareholder
Approval, contravene or conflict with, or result in any violation or breach of,
the certificate of incorporation, by-laws or other organizational documents of
Seller or any Company; (ii) assuming that all Consents contemplated by clauses
(i) through (iii) of Section 3.05 have been obtained or made, conflict with or
violate any Law applicable to the Seller or any Company, or any of their
respective properties or assets; or (iii) result in the creation or imposition
of any Encumbrance on any properties or assets of a Company.
Section 3.05 Consents.  Except as set forth on Schedule 3.05, no consent,
approval, order, or authorization of, or registration, declaration, or filing
with, or notice to any Person (any of the foregoing being a “Consent”),
including any Governmental Authority is required to be obtained or made by the
Seller in connection with the execution, delivery, and performance by the Seller
of this Agreement or the consummation by the Seller of the Contemplated
Transactions, except for: (i) the filing of the Seller Proxy Statement in
definitive form with the SEC in accordance with the Exchange Act, and such
reports under the Exchange Act as may be required in connection with this
Agreement and the Contemplated Transactions; (ii) such Consents as may be
required under applicable state securities or "blue sky" Laws and the securities
Laws of any foreign country or the rules and regulations of the NASDAQ National
Market; and (iii) such other Consents which if not obtained or made would not
reasonably be
13

--------------------------------------------------------------------------------

expected to have, individually or in the aggregate, a material adverse effect on
Seller or any Company.
Section 3.06 Special Committee Approval.  Seller’s Special Committee, by
resolutions duly adopted by a unanimous vote at a meeting of all members of the
Special Committee duly called and held and, not subsequently rescinded or
modified in any way, has: (i) determined that this Agreement and the
Contemplated Transactions, upon the terms and subject to the conditions set
forth herein, are fair to, and in the best interests of, Seller, Seller’s
Shareholders and Seller’s Minority Shareholders; (ii) approved and declared
advisable this Agreement, including the execution, delivery, and performance
thereof, and the consummation of the Contemplated Transactions, upon the terms
and subject to the conditions set forth herein; (iii) directed that the
Contemplated Transactions be submitted to a vote of the Seller’s Shareholders
and Minority Shareholders for adoption at the Shareholder Meeting; and (iv)
resolved to recommend that Seller’s Shareholders and Minority Shareholders vote
in favor of approving the Contemplated Transactions.
Section 3.07 Legal Proceedings.  There are no Actions pending or, to Seller’s
Knowledge, threatened against or by a Company, Seller or any Affiliate of Seller
that challenges or seeks to prevent, enjoin or otherwise delay the Contemplated
Transactions.
Section 3.08 Tax Matters.


(a)
Except as set forth in Schedule 3.08, each of the Companies has timely filed all
Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate in all material respects.  All Taxes due and owing by the
Companies (whether or not shown on any Tax Returns) have been paid and all
accrued and unpaid Taxes as of the Closing Date will not exceed the liability on
the financial statements for Taxes as adjusted for operations and transactions
through the Closing Date, and the provision for Taxes in the Financial
Statements is sufficient for all accrued and unpaid Taxes as of the respective
dates thereof.



(b)
Seller has delivered to Buyer true and complete copies of the federal income tax
returns of Seller and its consolidated subsidiaries, including the Companies, as
filed with the United States Internal Revenue Service for each of the fiscal
years ended September 30, 2015, September 30, 2016, and September 30, 2017,
respectively, and all examination reports, and statements of deficiencies
assessed against or agreed to by the Companies with respect to such taxable
periods.  Each of such returns was prepared, in conformity with information
contained in the books and records of Seller and its consolidated subsidiaries,
including the Companies.  Except as set forth in Schedule 3.08, the provision
for Taxes on each of the financial statements referenced in Section 3.08 is
sufficient and reflects accounting for income Taxes consistent with the
requirements of ASC 740, Seller has taken no uncertain tax position, all Taxes
(whether or not shown on any tax return, including, without limitation, income,
property, sales, use, franchise, capital stock, excise, added value, employees’
income withholding, social security and unemployment taxes imposed by the United
States, any state or any foreign country, or by any other taxing authority,
which have become due or payable by the Seller or any of its subsidiaries,
including the Companies, and all interest and penalties thereon, whether
disputed or not, have been paid in full or adequately provided for by reserves
shown in its books of account;


14

--------------------------------------------------------------------------------





    

all deposits required by law to be made by Seller or any of its subsidiaries,
including the Companies, with respect to estimated income, franchise and
employees’ withholding taxes have been duly made; and all tax returns, including
estimated tax returns, required to be filed have been duly filed.

(c)
Except as set forth in Schedule 3.08, the federal and state income tax returns
of Seller and its consolidated subsidiaries, including the Companies, have never
been audited, assessed deficiencies or agreed to a tax adjustment.  Schedule
3.08 also sets forth a list of those states in which income, franchise or sales
and use tax returns were filed by Seller and its consolidated subsidiaries, or
by any of the Companies, during the last five (5) franchise tax years, and no
claim has ever been made by an authority in a jurisdiction where the Companies
do not file Tax Returns that any Company is or may be subject to taxation by
that jurisdiction.

(d)
Except as set forth on Schedule 3.08:

 (i) 

None of the Companies has consented to extend the time or waived the statute of
limitations in relation to any Tax that may be assessed or collected by any
taxing authority;

(ii) 

None of the Companies has requested or been granted an extension of the time for
filing any Tax Return to a date later than the Closing Date;

(iii)
There is no action, suit, taxing authority proceeding or audit now in progress
or pending against or with respect to the Companies with respect to any Tax;

(iv)
None of the assets of any Company constitutes tax-exempt bond financing property
within the meaning of Section 168 of the Code, and none of such assets is
subject to a lease, safe harbor lease or other contract as a result of which
such Company is not treated as the owner for U.S. federal income Tax purposes;

(v)
None of the Companies has been a member of an Affiliated Group (other than a
group of which Seller is or was the parent) or has any Liability for Taxes of
any Person (other than the Companies) under Treasury Regulation Section 1.1502-6
(or any similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise);

(vi)
None of the Companies is a party to or bound by any Tax allocation or Tax
sharing agreement;

(vii)
There are no Liens for Taxes (other than Taxes not yet due and payable) upon any
of the assets of the Companies;

(viii)
Each of the Companies has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, member, partner or other third
party;

(ix)
No Company is a party to any agreement, contract, arrangement, or plan that has
resulted or would result, separately or in the aggregate, in the payment of (A)
any “excess parachute payment” within the meaning of Code Section 280G (or any
corresponding provision of state, local, or foreign Tax law) and (B) any amount
that will


15

--------------------------------------------------------------------------------




     

not be fully deductible as a result of Code Section 162(m) (or any corresponding
provision of state, local, or foreign Tax law);



(x)
None of the Companies has been a United States real property holding corporation
within the meaning of Code Section 897(c)(2) during the applicable period
specified in Code Section 897(c)(1)(A)(ii);

(xi)
Seller is a not “foreign person” within the meaning of Section 1445 of the Code;

(xii)
None of the Companies nor Seller will be required to include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
(or portion thereof) ending after the Closing Date as a result of any: (A)
change in method of accounting for a taxable period ending on or prior to the
Closing Date; (B) “closing agreement” as described in Code Section 7121 (or any
corresponding, or similar provision of state, local or foreign Tax law) executed
on or prior to the Closing Date; (C) deferred intercompany transactions or any
excess loss account described in Treasury Regulations under Code Section 1502
(or any corresponding or similar provision of state, local or foreign tax laws);
(D) installment sale or open transaction disposition made on or prior to the
Closing Date; (E) prepaid amount received on or prior to the Closing Date; or
(F) any election under Section 108(i) of the Code or comparable provisions of
state, local or foreign Tax laws;

(xiii)
None of the Companies has entered into any “reportable transactions” as defined
in the Treasury Regulations; and

(xiv)
None of the Companies has distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Code Sections 355 or 361.


Section 3.09 Seller Not a Creditor of, or Debtor, to the Companies.  Except as
set forth in Schedule 3.09, Seller (a) is not the holder of any debt, account or
note payable by any of the Companies; (b) is not indebted to any of the
Companies for the payment of any debt, account or note receivable; and (c) owns
no property or rights, tangible or intangible, used in or related, directly or
indirectly, to the Restricted Business other than by reason of the Benefit Plans
and its provision of administrative services to the Companies and their
employees.
Section 3.10 Benefit Plans.  Except as set forth on Schedule 3.10, Seller and
each of the Companies is in compliance in all material respects with all
reporting and disclosure requirements applicable to it and to each Pension Plan
and each Welfare Plan adopted and administered by it under the Code, the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and all
Department of Labor and Internal Revenue Service regulations promulgated
thereunder.  For purposes of this Section, “Pension Plan” means and includes
each “employee pension benefit plan” (within the meaning of Section 3(2)(A) of
ERISA) maintained by Seller or the Companies, or any of them for the benefit of
individual employed by any of the Companies, and “Welfare Plans” means and
includes each “employee welfare benefit plan” (within the meaning of Section
3(1) of ERISA) maintained by Seller or the Companies, or any of them for the
benefit of individual employed by any of the Companies.
16

--------------------------------------------------------------------------------

(a)
All of the Pension Plans and Welfare Plans (each, a “Plan” and, collectively,
the “Plans”) maintained by or for the benefit of any of the Companies, or its or
their employees, are listed and described in Schedule 3.10.  There is no
outstanding liability of any of the Companies to any Plan (other than payroll
deduction contributions not yet remitted to the Plan trustee), and Seller knows
of any potential liabilities in connection therewith.  Schedule 3.10 sets forth
on a Plan by Plan basis, the present value of benefits payable as of the date
hereof, presently or in the future, to individuals employed by any of the
Companies under each unfunded Plan.  Seller has provided Buyer with (i) true and
complete copies of each Plan and all amendments thereto (or, if not written, a
summary of its terms); (ii) any related trust agreement or other funding
agreement, including, but not limited to, insurance contracts; (iii) the most
recent IRS determination letter, if applicable; (iv) any summary plan
description and other material written communication (or a description of any
material oral communications) by Seller or the Companies to individuals employed
by any of the Companies concerning the benefits provided under the Plan; and (v)
the most recent financial statements and last three (3) Form 5500 annual reports
(including attached schedules).

(b)
For each Plan that is intended to satisfy the provisions of Section 401(a) of
the Code, (i) such Plan has been timely amended to comply with changes in
applicable law and regulatory guidance; (ii) Seller and/or the Companies have
obtained a favorable determination letter from the IRS to such effect; (iii)
none of the determination letters has been revoked by the IRS, nor has the IRS
given any indication to Seller or the Companies that it intends to revoke any
such determination letter; (iv) no such employee pension benefit plan is subject
to Title IV of ERISA or Sections 412(n) or 430 of the Code; and (v) no
prohibited transaction within the meaning of Section 406 of ERISA has occurred
with respect to any employee pension benefit plan and no tax has been imposed
pursuant to Section 4975 or 4976 of the Code in respect thereof.

(c)
Except as set forth in Schedule 3.10, each Plan has been maintained, funded and
administered in accordance with their terms and comply in form and in
application in all material respects with the applicable requirements of
applicable laws, including, but not limited to, ERISA and the Code.  No
fiduciary has any liability for breach of fiduciary duty or any other failure to
act or comply in connection with the administration or investment of the assets
of any Plan.

(d)
No civil or criminal action brought pursuant to the provisions of Title I,
Subtitle B, Part 5 of ERISA or any other federal or state law is pending or, to
Seller’s Knowledge threatened, against any fiduciary of the Plans.  None of the
Plans, nor any fiduciary thereof, has been, or is currently, the direct or
indirect subject of an audit, investigation or examination by any govern-mental
or quasi-governmental agency and there are no actions, suits or claims pending
(other than for benefits in the normal course), pending, or to Seller’s
Knowledge threatened, and Seller has no Knowledge of any facts which could give
rise to any action, suit or claim, against any Plan or any of the Companies,
which might subject any of the Companies to any material liability.

(e)
Each Plan that is intended to meet the requirements of tax-favored status under
Part III of Subchapter B of Chapter 1 of Subtitle A of the Code meets such
requirements.



17

--------------------------------------------------------------------------------



(f)
For each Plan which is a “group health plan” within the meaning of Section
5000(b)(1) of the Code and, except as set forth in Schedule 3.10, Seller and the
Companies have complied in all respects with the notice and continuation
coverage requirements of Section 4980B of the Code, the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), and Part 6 of Subtitle
B of Title I of ERISA and the regulations thereunder and the Family and Medical
Leave Act of 1994, and all regulations promulgated thereunder.

(g)
All contributions to, and payments from, the Plans which are required to have
been made by Seller and the Companies and their Commonly Controlled Entities
with respect to any period ending on or before the Closing Date, in accordance
with such Plans, have been timely made.

(h)
Neither Seller, the Companies, nor any Commonly Controlled Entity has any formal
plan or commitment, whether legally binding or not, to create any additional
Plan or modify or change any existing Plans that would affect any employee or
terminated employee, manager or director of the Companies, Seller or any
Commonly Controlled Entity.

(i)
Neither the execution, delivery or performance of this Agreement by Seller nor
the consummation of the transactions contemplated hereby will (i) accelerate the
time of payment or vesting, or increase the amount of compensation due any such
director, manager, officer or employee under any of the Plans or (ii) result in
any prohibited transaction described in Section 406 of ERISA or Section 4975 of
the Code for which an exemption is not available.

(j)
None of the Plans, nor any of their related trusts, and none of the Companies
nor any trustee, administrator or other “party in interest” or “disqualified
person” (within the meaning of Section 3(14) of ERISA or Section 4975(e)(2) of
the Code, respectively) with respect to any Plan, has engaged in any non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or Section
4975(c) of the Code, respectively) with respect to the participation of any of
the Companies therein, which could subject any of the Plans, their related
trusts, any trustee, administrator or other fiduciary of any such Plan, any of
the Companies, Buyer, or any other party dealing with the Plan, to the penalties
or excise tax imposed on prohibited transactions by Section 502 of ERISA or
Section 4975 of the Code or which could have a material adverse effect on the
assets, business or financial condition of any of the Companies.

(k)
Each of the Plans complies currently, and has complied in the past, both as to
form and operation, in all material respects with its own terms and with the
provisions of ERISA and the Code, and all other applicable laws, rules and
regulations; all necessary governmental approvals and determinations for the
Plan has been obtained, including where applicable, a favorable determination as
to its qualification under Sections 401(a), and 501(a) of the Code; and nothing
has occurred since the date of each such determination or recognition letter
that would adversely affect such qualification.  All amounts that are currently
owing to plan participants, and contributions required to be made, to each of
the Plans have been paid or contributed with respect to all periods prior to the
Closing Date or provided for by adequate reserves on the Valuation Date Balance
Sheet.

18

--------------------------------------------------------------------------------



(l)
None of the Companies nor any other entity, including Seller, whether or not
incorporated, which is deemed to be under “common control” (as defined in
Section 414 of the Code, or 4001(b) of ERISA) with the Companies, or any of them
(“Commonly Controlled Entity”), maintains or contributes to any “employee
pension benefit plan” (within the meaning of Section 3(2)(A) of ERISA) ) that
(a) is a “defined contribution plan” described in Section 3(34) of ERISA or
Section 414(i) of the Code, or a “defined benefit plan” described in Section
3(35) of ERISA or Section 414(j) of the Code, and (b) gives rise, or will give
rise, to any liability of any of the Companies for (i) any delinquent premium
payments due under Section 4007 or ERISA with respect to any such defined
benefit plan, or (ii) any unpaid minimum funding contributions that would result
in the imposition of a lien on any assets of any of the Companies pursuant to
Section 412(c)(11) of the Code or Section 302(c)(11) of ERISA.  None of the
Companies, nor any Commonly Controlled Entity, including Seller, sponsors or
sponsored, or maintains or maintained, any defined benefit plan that has been,
or will be, terminated in a manner that would result in any liability of any of
the Companies to the Pension Benefit Guaranty Corporation or that would result
in the imposition of a lien on any assets of any of the Companies pursuant to
Section 4068 of ERISA.  At no time during the five-year period immediately
preceding the first day of the year in which the Closing Date occurs has any of
the Companies or any Commonly Controlled Entity, including Seller, participated
in or contributed to any “multi-employer plan” (within the meaning of Section
4001(a)(3) of ERISA or Section 414(f) of the Code), or had an obligation to
participate in or contribute to any such multi-employer plan.  No agreement
subject to Section 4204 of ERISA has been entered into in connection with the
transaction contemplated in the Agreement.  None of the Welfare Plans provides
for or promises retiree medical, disability or life insurance benefits to any
current or former employee, officer, or director of any of the Companies.

(m)
All “health plans” and “group health plans” (as those terms are defined by the
Health Insurance Portability and Accountability Act of 1996, Public Law 104-191
(“HIPAA”)) that Seller, or the Companies or any Commonly Controlled Entity
sponsors are in compliance with all applicable requirements under HIPAA. 
Specifically, but without limitation, all such health plans timely adopted the
legally necessary policies and procedures, business associate agreements, and
other required documentation to comply with privacy component of HIPAA and the
regulations issued thereunder including but not limited to 45 CFR 160 and CFR
Part 164 (“HIPAA Regulations”) as amended from time to time.  Neither Seller,
the Companies, nor any Commonly Controlled Entity, nor any of their respective
health plans or group health plans, have violated any applicable requirements of
HIPAA or the HIPAA Regulations.

Section 3.11 Continuity of Representations and Update of Schedules.  Seller
covenants and agrees to advise Buyer promptly, when Seller has Knowledge, of any
material adverse change in or deviation or from any of the foregoing
representations and warranties from the Effective Date through the Closing
Date.  Seller agrees that, with respect to its representations and warranties
contained in this Agreement, Seller shall, when Seller has Knowledge, supplement
or amend the Schedules to this Agreement as of the Closing Date with respect to
any matter hereafter arising or discovered which, if existing or known at the
date of this Agreement, would have been required to be set forth or described.
19

--------------------------------------------------------------------------------

ARTICLE IV 


REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof.
Section 4.01 Organization and Authority of Buyer.  Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Oklahoma. Buyer has all necessary power and authority to enter into this
Agreement, to carry out its obligations hereunder and to consummate the
Contemplated Transactions. The execution and delivery by Buyer of this Agreement
and the other Transaction Documents, the performance by Buyer of its obligations
hereunder and the consummation by Buyer of the transactions contemplated hereby
have been duly authorized by all requisite action on the part of Buyer’s
Directors. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller and Shareholder
Approval) this Agreement constitutes a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
Section 4.02 Non-Contravention.  The execution, delivery, and performance of
this Agreement by Buyer, and the consummation by Buyer of Contemplated
Transactions do not and will not: (i), contravene or conflict with, or result in
any violation or breach of, the Certificate of Incorporation and Bylaws and
other organizational documents of Buyer; or (ii) assuming that all Consents
contemplated by clauses (i) through (iii) of Section 4.03 have been obtained or
made, conflict with or violate any Law applicable to Buyer, or any of their
respective properties or assets.
Section 4.03 Governmental Consents.  No Consent of any Governmental Authority is
required to be obtained or made by the Buyer in connection with the execution,
delivery, and performance by the Buyer of this Agreement or the consummation by
the Buyer of the Contemplated Transactions, except for: (i) the filing of the
Seller Proxy Statement in definitive form with the SEC in accordance with the
Exchange Act, and such reports under the Exchange Act as may be required in
connection with this Agreement and the Contemplated Transactions; (ii) such
Consents as may be required under applicable state securities or "blue sky" Laws
and the securities Laws of any foreign country or the rules and regulations of
the NASDAQ National Market; and (iii) such other Consents which if not obtained
or made would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on Buyer.
Section 4.04 Investment Purpose.  Buyer is acquiring the Shares solely for its
own account for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof.  Buyer acknowledges that the
Shares are not registered under the Securities Act of 1933, as amended, or any
state securities laws, and that the Shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable.
20

--------------------------------------------------------------------------------

Section 4.05 Sufficiency of Funds.  Buyer has or, subject to Section 7.02(d)
will have at the time of Closing, sufficient cash on hand or other sources of
immediately available funds to enable it to make the Down Payment and consummate
the Contemplated Transactions.
Section 4.06 Legal Proceedings.  There are no Actions pending or, to Buyer's
Knowledge, threatened against or by Buyer that challenge or seek to prevent,
enjoin or otherwise delay the Contemplated Transactions.  No event has occurred
or circumstances exist that may give rise or serve as a basis for any such
Action.
Section 4.07 Sole Participant.  The Guarantor is the sole shareholder and
director and president of the Buyer.  No other Shareholder owns any interest of
any kind in Buyer, is a party to any contract, oral or written, with Buyer or is
a participant of any kind, whether as a lender, service provider, agent or
otherwise, in the Buyer or its business.
Section 4.08 C Corporation Status.  Buyer has elected and is a valid “C
Corporation” under the Code and will maintain such status through the making of
the 338(h)(10) election described in Section 6.09.
ARTICLE V 


COVENANTS
Section 5.01 Conduct of Business Prior to the Closing.  From the date hereof
until the Closing, except as otherwise contemplated by this Agreement or
consented to in writing by Buyer, Seller shall, and shall cause each Company to
conduct the business of the Companies in the ordinary course of business
consistent with past practice and use reasonable efforts to maintain and
preserve intact the current organization, business and franchise of each Company
and to preserve the rights, franchises, goodwill and relationships of its
employees, customers, lenders, suppliers, regulators and others having business
relationships with any Company;  provided, however, that on or about the Closing
Date, and prior to consummating the Contemplated Transaction each of the
Companies shall declare and pay to Seller, as the sole shareholder of the
Companies, a dividend or distribution in an amount equal to all of the Cash held
by such Company.
Section 5.02 Access to Information.  From the date hereof until the Closing,
Seller shall, and shall cause each Company to afford Buyer and its
representatives full and free access to and the right to inspect all of the Real
Property, properties, assets, premises, books and records, contracts and other
documents and data related to the Companies.
Section 5.03 Shareholder Meeting; Proxy Material.
(a) Seller shall take all action necessary to duly call, give notice of,
convene, and hold the Shareholder Meeting as soon as reasonably practicable
after the date of this Agreement, and, in connection therewith, Seller shall
mail the Seller Proxy Statement to Shareholders in advance of such meeting.
Unless Seller’s Board of Directors shall have effected an Adverse Recommendation
Change as permitted by Section 5.04 hereof, the Seller Proxy Statement shall
include the Board of Director’s recommendation of the adoption of this Agreement
and the approval of the Contemplated Transactions. Subject to Section 5.04
hereof,
21

--------------------------------------------------------------------------------

Seller shall use reasonable best efforts to: (i) solicit from the Shareholders
proxies in favor of the adoption of this Agreement and approval of the
Contemplated Transactions; and (ii) take all other actions necessary or
advisable to secure the Shareholder Approval. Seller shall not submit any other
proposals for approval at the Shareholder Meeting without the prior written
consent of Buyer. Seller shall keep Buyer updated with respect to proxy
solicitation results as requested by Buyer. Once the Shareholders Meeting has
been called and noticed, Seller shall not postpone or adjourn the Shareholders
Meeting without the consent of Buyer (other than: (A) in order to obtain a
quorum of its Shareholders or (B) to allow reasonable additional time after the
filing and mailing of any supplemental or amended disclosures to the Seller
Proxy Statement for compliance with applicable legal requirements). If the Board
of Directors makes an Adverse Recommendation Change, it will not alter the
obligation of Seller to submit the adoption of this Agreement and the approval
of the Contemplated Transactions to the Shareholders at the Shareholders Meeting
to consider and vote upon, unless this Agreement shall have been terminated in
accordance with its terms prior to the Shareholders Meeting.
(b) In connection with the Shareholder Meeting, as soon as reasonably
practicable following the date of this Agreement, Seller shall prepare and file
the Seller Proxy Statement with the SEC. Seller shall not file the Seller Proxy
Statement, or any amendment or supplement thereto, without providing Buyer a
reasonable opportunity to review and comment thereon (which comments shall be
reasonably considered by Seller). Seller shall use commercially reasonable
efforts to cause the Seller Proxy Statement at the date that it (and any
amendment or supplement thereto) is first published, sent, or given to the
Shareholders and at the time of the Shareholders Meeting, to comply as to form
in all material respects with the requirements of the Exchange Act and the rules
and regulations promulgated thereunder. Seller shall use commercially reasonable
efforts to resolve, and each party agrees to consult and cooperate with the
other party in resolving, all SEC comments with respect to the Seller Proxy
Statement as promptly as practicable after receipt thereof and to cause the
Seller Proxy Statement in definitive form to be cleared by the SEC and mailed to
the Shareholders as promptly as reasonably practicable following filing with the
SEC. Seller agrees to consult with Buyer prior to responding to SEC comments
with respect to the preliminary Seller Proxy Statement. Seller agrees to correct
any information which shall have become false or misleading and shall promptly
prepare and mail to the Shareholders an amendment or supplement setting forth
such correction. Seller shall as soon as reasonably practicable: (i) notify
Buyer of the receipt of any comments from the SEC with respect to the Seller
Proxy Statement and any request by the SEC for any amendment to the Seller Proxy
Statement or for additional information; and (ii) provide Buyer with copies of
all written correspondence between Seller, on the one hand, and the SEC, on the
other hand, with respect to the Seller Proxy Statement. Buyer shall cooperate
fully with Seller, as requested by Seller, in all aspects of the preparation of
the Seller Proxy Statement, shall advise Seller promptly upon discovery of any
false or misleading information concerning Buyer or Buyer’s intentions in the
Seller Proxy Statement and shall assist Seller, as requested by Seller, in
reviewing and responding to SEC comments regarding the Seller Proxy Statement.
Section 5.04 No Solicitation of Other Bids.


(a)
Seller shall not, and, shall not authorize or permit any of its Affiliates
(including a Company) or any of its or their representatives to, directly or
indirectly, (i) encourage, solicit, initiate, facilitate or continue inquiries
regarding a third-party Acquisition Proposal; (ii) enter into discussions or
negotiations with, or provide any information to, any Person concerning a
possible third-party Acquisition




22

--------------------------------------------------------------------------------

   

Proposal; or (iii) enter into any agreements or other instruments (whether or
not binding) regarding a third-party Acquisition Proposal.  Seller shall
immediately cease and cause to be terminated, and shall cause its Affiliates
(including a Company) and all of its and their representatives to immediately
cease and cause to be terminated, all existing discussions or negotiations with
any Persons conducted heretofore with respect to, or that could lead to, a
third-party Acquisition Proposal.

(b)
Notwithstanding anything to the contrary in this Agreement, prior to obtaining
Shareholder Approval, Seller and Seller’s Board of Directors may take any
actions described in clause (ii) of Section 5.04(a) with respect to a third
party if (x) Seller receives a written Acquisition Proposal with respect to
Seller from such third party (and such Acquisition Proposal was not initiated,
sought, solicited, knowingly encouraged or facilitated in violation of this
Section 5.04) and (y) such proposal constitutes, or Seller’s Board of Directors
determines in good faith that such proposal could reasonably be expected to lead
to, a Superior Proposal. Nothing contained in this Section 5.04 shall prohibit
Seller or Seller’s Board of Directors from taking and disclosing to the
Shareholders a position with respect to an Acquisition Proposal pursuant to
Rules 14d-9 and 14e-2(a) promulgated under the Exchange Act or from making any
similar disclosure, if Seller’s Board of Directors has reasonably determined in
good faith that the failure to do so would be reasonably likely to be a breach
of its fiduciary obligations to the Shareholders or would violate applicable
Law; provided, that this sentence shall not permit Seller’s Board of Directors
to make an Adverse Recommendation Change, except to the extent permitted by
Section 5.04(c) or Section 5.04(d).

(c)
Notwithstanding the foregoing, at any time prior to obtaining Shareholder
Approval, and subject to Seller’s compliance at all times with the provisions of
this Section 5.04 (other than immaterial non-compliance), in response to a
Superior Proposal that has not been withdrawn and did not result from a breach
of Section 5.04(a) or Section 5.04(b), Seller’s Board of Directors may make an
Adverse Recommendation Change; provided, however, that Seller may not make an
Adverse Recommendation Change in response to a Superior Proposal with respect to
Seller (x) until two (2) days after Seller provides written notice to Buyer
advising Buyer that Seller’s Board of Directors has received a Superior
Proposal, specifying the material terms and conditions of such Superior
Proposal, identifying the Person or group making such Superior Proposal and
including copies of all documents pertaining to such Superior Proposal (it being
understood and agreed that any change to the financial or other material terms
of a proposal that was previously the subject of a notice hereunder shall
require a new notice as provided herein) and (y) unless Seller’s Board of
Directors determines in good faith that the failure to make an Adverse
Recommendation Change could be a breach of its fiduciary obligations to the
Shareholders.

(d)
Notwithstanding the foregoing, at any time prior to obtaining Shareholder
Approval, following any Intervening Event, Seller’s Board of Directors may make
an Adverse Recommendation Change after Seller’s Board of Directors (i)
determines in good faith that the failure to make such an Adverse Recommendation
Change in response to such Intervening Event could be a breach of its fiduciary
obligations to the Shareholders; (ii) determines in good faith that the reasons
for making such an Adverse Recommendation Change are independent of and
unrelated to any pending Acquisition Proposal with respect to


23

--------------------------------------------------------------------------------





     

Seller; and (iii) provides written notice to Buyer (a "Notice of Change")
advising Buyer that Seller’s Board of Directors is contemplating making an
Adverse Recommendation Change and specifying the material facts and information
constituting the basis for such contemplated determination; provided, however,
that Seller’s Board of Directors may not make such an Adverse Recommendation
Change until the second (2nd) day after receipt by Buyer of a Notice of Change.

(e)
The parties agree that in addition to the obligations of Seller set forth in
paragraphs (a) through (d) of this Section 5.04, as promptly as practicable
after receipt thereof, and in any event within forty-eight (48) hours, Seller,
shall advise Buyer in writing of any request for information or any Acquisition
Proposal received from any Person, or any inquiry, discussions or negotiations
with respect to any Acquisition Proposal, and the terms and conditions of such
request, Acquisition Proposal, inquiry, discussions or negotiations, and Seller
shall promptly provide to Buyer copies of any written materials received by
Seller in connection with any of the foregoing and the identity of the Person or
group making any such request, Acquisition Proposal or inquiry or with whom any
discussions or negotiations are taking place. Seller agrees that it shall
simultaneously provide to Buyer any non-public information concerning itself or
its Affiliates provided to any other Person or group in connection with any
Acquisition Proposal which was not previously provided to Buyer; provided, that
Buyer shall, as a condition to its receipt of such non-public information, enter
into any confidentiality, non-disclosure or non-use covenant as Seller shall
reasonably request.

Section 5.05 Notice of Certain Events.
(a)
From the date hereof until the Closing, Seller shall promptly notify Buyer in
writing of:

(i)
any fact, circumstance, event or action the existence, occurrence or taking of
which has resulted in, or could reasonably be expected to result in, any
representation or warranty made by Seller hereunder not being true and correct
or has resulted in, or could reasonably be expected to result in, the failure of
any of the conditions set forth in Section 7.02 to be satisfied;

(ii)
any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the Contemplated
Transactions; and

(iii)
any notice or other communication from any Governmental Authority in connection
with the Contemplated Transactions.

Section 5.06 Resignations.  Seller shall cause to be delivered to Buyer written
resignations, effective as of the Closing Date, of the officers and directors of
each Company.
Section 5.07 Non-Competition; Non-Solicitation; Buyer Standstill.


(a)
During the Restricted Period, Seller shall not, and shall not permit any of its
Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the Restricted Business in the Territory; (ii) have an interest in
any Person that engages directly or indirectly in the Restricted Business in the
Territory in any capacity, including as a partner, shareholder, 



24

--------------------------------------------------------------------------------

     

member, employee, principal, agent, trustee or consultant; or (iii)
intentionally interfere in any material respect with the business relationships
(whether formed prior to or after the date of this Agreement) between a Company
and customers or suppliers of such Company.  Notwithstanding the foregoing,
Seller or its Affiliates may own, directly or indirectly, solely as an
investment, securities of any Person traded on any national securities exchange
if Seller is not a controlling Person of, or a member of a group which controls,
such Person and does not, directly or indirectly, own 5% or more of any class of
securities of such Person.  Notwithstanding the restrictions recited in items
(i) and (ii) of this Section 5.07(a), Buyer and Seller acknowledge that there is
some existing overlap between the current Cable TV business-related products
sold by the Companies and certain products sold and serviced by Seller’s Nave
Communications and occasionally by its Triton Datacom subsidiaries.  Since some
of the technologies employed in the core networks of certain CATV- and
telecom-network providers are common to both, Buyer and Seller agree that Seller
may occasionally engage in conduct technically prohibited by item (i) of this
Section 5.07(a) or have an interest in a Person occasionally engaged in such
conduct, provided that (A) such conduct is not, in Buyer’s reasonable opinion,
materially adverse to Buyer’s ownership and operation of the Restricted Business
and (B) Seller shall, upon demand by Buyer, immediately cease and desist from
continuing to engage in such conduct or shall divest itself from its interest in
any Person which is engaging therein.

(b)
During the Restricted Period, Seller shall not, and shall not permit any of its
Affiliates to, directly or indirectly, solicit any employee of a Company or
encourage any such employee to leave such employment, except pursuant to a
general solicitation which is not directed specifically to any such employees;
provided, that nothing in this Section 5.07(b) shall prevent Seller or any of
its Affiliates from hiring (i) any employee whose employment has been terminated
by a Company or Buyer or (ii) after one hundred eighty (180) days from the date
of termination of employment, any employee whose employment has been terminated
by the employee.

(c)
During the Restricted Period, neither Buyer nor any of its Affiliates will,
individually or collectively, directly or indirectly (including, without
limitation, agreeing or advising, assisting or encouraging, or providing
information or financing to others to) unless specifically requested in writing
in advance by Seller:

(i)
Acquire, or agree, offer, seek or propose to acquire (or request permission to
do so), from any Person, directly or indirectly, by purchase or merger, through
the acquisition of control of another Person, by joining a partnership, limited
partnership or other or otherwise, beneficial ownership (as defined in Rule
13d-3 under the Exchange Act) any equity securities of Seller, or direct or
indirect rights (including convertible securities) or options or warrants to
acquire such beneficial ownership (or otherwise act in concert with respect to
any such securities, rights or options with any Person that so acquires, offers
to acquire or agrees to acquire);

(ii)
make, or in any way participate in, directly or indirectly, any solicitation of
proxies to vote (as such terms are used in the Regulation 14A promulgated under
the Exchange Act), become a participant in any election contest (as such terms
are defined in Rule 14a-11 promulgated under the Exchange Act) or initiate,
propose or otherwise solicit shareholders of Seller for the approval of any
shareholder proposals (or


25

--------------------------------------------------------------------------------



     

request permission to do so), in each case with respect to Seller; provided,
however, that the foregoing shall not apply to any person who is a member of the
Board of Directors of Seller acting in his capacity as a director of Seller with
respect to matters approved by a majority of Seller’s Board;



(iii)
form, join, in any way participate in, or encourage the formation of, a group
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to any
voting securities of Seller;

(iv)
deposit any securities of Seller into a voting trust, or subject any securities
of Seller to any agreement or arrangement with respect to the voting of such
securities, or other agreement or arrangement having similar effect;

(v)
alone or in concert with others, seek, propose, encourage or support any effort,
to influence or control the management, Board of Directors, business, policies,
affairs or actions of Seller;

(vi)
sell or transfer any voting securities of Seller to any Person except for sales
or transfers receiving the prior approval of the Board of Directors;

(vii)
request Seller (or any directors, officers, employees or agents of Seller),
directly or indirectly, to amend, waive or modify any provision of this Section
5.07(c); or

(viii)
enter into any discussions, negotiations, arrangements or understandings with
any party other than Seller or its advisors, or make any public announcement,
with respect to any matters set forth in Section 5.07(c)(i) – (vii).

If, at any time during the Restricted Period, Buyer or Buyer’s Affiliate is
approached by any Person concerning Buyer or its Affiliate’s participation in a
transaction involving Seller’s assets or businesses or securities issued by
Seller or concerning any of the activities prohibited to Buyer or its Affiliate
under this Section 5.07(c), Buyer will immediately inform Seller in writing of
the nature of such contact and the parties thereto.
(d)
Each of Seller and Buyer acknowledges that a breach or threatened breach of this
Section 5.07 would give rise to irreparable harm to the other, for which
monetary damages would not be an adequate remedy, and each hereby agrees that in
the event of a breach or a threatened breach by it of any such obligations, the
other shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond).

      (e)         Each of Seller and Buyer acknowledges that the restrictions
contained in this Section 5.07 are reasonable and necessary to protect the
other’s legitimate interests and constitute a material inducement for each to
enter into this Agreement and consummate the Contemplated Transactions.  In the
event that any covenant contained in this Section 5.07 should ever be
adjudicated to exceed the time, geographic, product or service, or other
limitations permitted by applicable Law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such
26

--------------------------------------------------------------------------------



jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law.  The covenants contained in this
Section 5.07 and each provision hereof are severable and distinct covenants and
provisions.  The invalidity or unenforceability of any such covenant or
provision as written shall not invalidate or render unenforceable the remaining
covenants or provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.
Section 5.08 Governmental Approvals and Consents.
(a)
Each party hereto shall, as promptly as possible, (i) make, or cause or be made,
all filings and submissions required under any Law applicable to such party or
any of its Affiliates; and (ii) use reasonable best efforts to obtain, or cause
to be obtained, all consents, authorizations, orders and approvals from all
Governmental Authorities that may be or become necessary for its execution and
delivery of this Agreement and the performance of its obligations pursuant to
this Agreement and the other Transaction Documents.  Each party shall cooperate
fully with the other party and its Affiliates in promptly seeking to obtain all
such consents, authorizations, orders and approvals.  Neither Seller nor Buyer
shall willfully take any action that will have the effect of delaying, impairing
or impeding the receipt of any required consents, authorizations, orders and
approvals.  Buyer shall reasonably cooperate with Seller in connection with the
timely filing with the SEC of a Current Report on Form 8-K, reporting the
signing of this Agreement and the completion of the Contemplated Transactions.

(b)
Seller shall use reasonable best efforts to give all notices to, and obtain all
consents from, all third parties.

(c)
Without limiting the generality of the parties' undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
reasonable best efforts to respond to any inquiries by any Governmental
Authority regarding antitrust or other matters with respect to the Contemplated
Transactions or any Transaction Document.

(d)
All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the Contemplated Transactions (but, for the
avoidance of doubt, not including any interactions between Seller or a Company
with Governmental Authorities in the ordinary course of business, any disclosure
which is not permitted by Law or any disclosure containing confidential
information the disclosure of which is prohibited by the provisions of any
agreement to which any of the Companies is bound) shall be disclosed to the
other party hereunder in advance of any filing, submission or attendance, it
being the intent that the parties will consult and cooperate with one another,
and consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals.  Each party shall give notice to the other
party with respect to any meeting, discussion, appearance or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.



27

--------------------------------------------------------------------------------

Section 5.09 Books and Records.
(a)
In order to facilitate the resolution of any claims made against or incurred by
Seller prior to the Closing, or for any other reasonable purpose, for a period
of three (3) years after the Closing, Buyer shall:

(i)
retain the books and records (including personnel files) of the Companies
relating to periods prior to the Closing in a manner reasonably consistent with
the prior practices of the Companies; and

(ii)
upon reasonable notice, afford the representatives of Seller reasonable access
(including the right to make, at Seller's expense, photocopies), during normal
business hours, to such books and records;

provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in Article VI.
(b)
In order to facilitate the resolution of any claims made by or against or
incurred by Buyer or a Company after the Closing, or for any other reasonable
purpose, for a period of three (3) years following the Closing, Seller shall:

(i)
retain the books and records (including personnel files) of Seller which relate
to the Companies and their operations for periods prior to the Closing; and

(ii)
upon reasonable notice, afford the representatives of Buyer or a Company
reasonable access (including the right to make, at Buyer's expense,
photocopies), during normal business hours, to such books and records;

provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in Article VI.
(c)
Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 5.09 where such access would violate any Law.

Section 5.10 Closing Conditions.  From the date hereof until the Closing, each
party hereto shall, and Seller shall cause each Company to, use commercially
reasonable efforts to take such actions as are necessary to expeditiously
satisfy the closing conditions set forth in Article VII hereof.
Section 5.11 Public Announcements.  Unless otherwise required by applicable Law
or stock exchange requirements (based upon the reasonable advice of counsel), no
party to this Agreement shall make any public announcements in respect of this
Agreement or the Contemplated Transactions or otherwise communicate with any
news media without the prior written consent of the other party (which consent
shall not be unreasonably withheld or delayed), and the parties shall cooperate
as to the timing and contents of any such announcement.
Section 5.12 Employees; Benefit Plans.  At Closing, Buyer shall have established
benefit plans providing employee benefits substantially similar to those
provided by the existing Benefit Plans to be maintained for the benefit of
employees of the Companies.
28

--------------------------------------------------------------------------------

Section 5.13 Seller Due Diligence.  Prior to Closing, Seller shall perform due
diligence on Buyer’s and Guarantor’s financial position and Buyer’s and
Guarantor’s ability to make payments under the Note as they come due. Buyer
shall assist Seller in Seller’s performance of such due diligence and shall
allow Seller to inspect Buyer’s books and records which relate to Buyer’s and
Guarantor’s financial position.
Section 5.14 Further Assurances.  Each of the parties hereto shall, and shall
cause their respective Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
as may be reasonably required to carry out the provisions hereof and give effect
to the Contemplated Transactions.
ARTICLE VI 


TAX MATTERS
Section 6.01 Tax Covenants.
(a)
Without the prior written consent of Buyer (which shall not be unreasonably
withheld), Seller (and, prior to the Closing, the Companies, their Affiliates
and their respective representatives) shall not, to the extent it may affect, or
relate to, the Companies, make, change or rescind any Tax election, amend any
Tax Return or take any position on any Tax Return, take any action, omit to take
any action or enter into any other transaction that would have the effect of
increasing the Tax liability or reducing any Tax asset of Buyer or a Company in
respect of any Post-Closing Tax Period.

(b)
All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including
any Real Property transfer Tax and any other similar Tax) shall be borne equally
by Buyer and Seller, and paid by Seller when due.  Seller shall, at its own
expense, timely file any Tax Return or other document with respect to such Taxes
or fees (and Buyer shall cooperate with respect thereto as necessary).

(c)
Seller shall prepare, or cause to be prepared, all Tax Returns required to be
filed by a Company after the Closing Date with respect to a Pre-Closing Tax
Period.  Any such Tax Return shall be prepared in a manner consistent with past
practice (unless otherwise required by Law) and without a change of any election
or any accounting method and shall be submitted by Seller to Buyer (together
with schedules, statements and, to the extent requested by the Seller,
supporting documentation) at least forty-five (45) days prior to the due date
(including extensions) of such Tax Return.  If Buyer objects to any item on any
such Tax Return, it shall, within ten (10) days after delivery of such Tax
Return, notify Seller in writing that it so objects, specifying with
particularity any such item and stating the specific factual or legal basis for
any such objection.  If a notice of objection shall be duly delivered, Buyer and
Seller shall negotiate in good faith and use their reasonable best efforts to
resolve such items.  If Buyer and Seller are unable to reach such agreement
within ten (10) days after receipt by Seller of such notice, the disputed items
shall be resolved by the Accountants and any determination by the Accountants
shall be final.  The Accountants shall resolve any disputed


29

--------------------------------------------------------------------------------



    

items within thirty (30) days of having the item referred to it pursuant to such
procedures as it may require.  If the Accountants are unable to resolve any
disputed items before the due date for such Tax Return, the Tax Return shall be
filed as prepared by Seller and then amended to reflect the Accountant’s
resolution.  The costs, fees and expenses of the Accountant’s shall be borne
equally by Buyer and Seller.  The preparation and filing of any Tax Return of
the Company that does not relate to a Pre-Closing Tax Period shall be
exclusively within the control of Buyer.

(d)
Each Tulsat and Tulsat-Atlanta (collectively, the “SMLLC’s”) has been treated
since formation, and will continue to be treated through the Closing, as a
wholly-owned single member  limited liability company “disregarded entity” for
income tax purposes pursuant to Treasury Regulation Section
301.7701-3(b)(1)(ii).  No other election is pending to change the income Tax
treatment of either SMLLC, and no Governmental Authority has challenged either
SMLLC’s status as a disregarded entity.  Prior to Closing, Seller shall not, or
permit either SMLLC to, take or allow any action that would result in the change
of their status as a “disregarded entity” within the meaning of Code Section
301.7701-3.

(e)
Seller shall be responsible for and reimburse Buyer with fifteen (15) days with
respect to (i) any and all Taxes imposed on any of the Companies or for which
any such Company may otherwise be liable for any date prior to and including the
Closing Date, by a closing of the books as of the Closing Date, including that
may flow from consummation of the Contemplated Transactions including, without
limitation, recognized deferred intercompany gains under Treasury Regulations
Section 1.1502-13, recognized excess loss accounts under Treasury Regulations
Section 1.1502-19 and (ii) any and all Taxes assessed, by audit or otherwise,
for any period prior to the Closing Date.  Tax attributes shall be allocated
between the Companies and Seller and its Affiliates to the particular entity
that originated such item.  The parties shall cooperate in good faith connection
with any carryback claims made after the Closing Date.

(f)
Seller and its Affiliates, other than the Companies, shall jointly and severally
indemnify the Buyer and the Companies and hold them harmless from and against,
any Losses attributable to (i) any and all Taxes imposed on any of the Companies
or for which any such Company may otherwise be liable for any date prior to and
including the Closing Date; (ii) all Taxes of any member of an affiliated,
consolidated, combined or unitary group of which any Company (or any
predecessor) is or was a member on or prior to the Closing Date, including
pursuant to Treasury Regulation Section 1.1502-6 or any analogous or similar
state, local or non-U.S. law or regulation; (iii) any and all Taxes of any
person (other than the Companies) imposed on the Companies as a transferee or
successor, by contract or pursuant to any law, rule, or regulation, which Taxes
relate to an event or transaction occurring before the Closing; and (iv) any
Taxes resulting from a breach of representations and warranties set forth in
Section 3.08.



Section 6.02 Termination of Existing Tax Sharing Agreements.  Any and all
existing Tax sharing agreements (whether written or not) binding upon a Company
shall be terminated as of the Closing Date.  After such date neither the
Companies, Seller nor any of Seller’s Affiliates and their respective
representatives shall have any further rights or liabilities thereunder.
30

--------------------------------------------------------------------------------

Section 6.03 Straddle Period.  In the case of Taxes that are payable with
respect to a taxable period that begins before and ends after the Closing Date
(each such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:
(a)
in the case of Taxes based upon, or related to, income or receipts, deemed equal
to the amount which would be payable if the taxable year ended with the Closing
Date; and

(b)
in the case of other Taxes, deemed to be the amount of such Taxes for the entire
period multiplied by a fraction the numerator of which is the number of days in
the period ending on the Closing Date and the denominator of which is the number
of days in the entire period.

Section 6.04 Responsibility for Tax Audits and Contests.  The Seller shall
control any audit or contest with respect to income Taxes for a pre-Closing Date
tax period or, with respect to all other Taxes, for a period ending on or before
the Closing Date and the Buyer shall control any other audit or contest;
provided, however, that the party with the greater potential Tax liability shall
control any audit or contest with respect to a year during which a Straddle
Period occurs; provided further, that the party so in control of an audit or
contest with respect to a Straddle Period shall allow the other party to
participate at such other party’s cost and expense.  The party in control of an
audit or controversy shall keep the other party informed of the status of the
audit or controversy (including providing copies of correspondence and
pleadings).  Neither party shall settle any audit or contest in a way that would
adversely affect the other party without the other party’s written consent,
which the other party shall not unreasonably withhold.  The parties shall each
provide the other with all information reasonably necessary to conduct an audit
or contest with respect to Taxes.
Section 6.05 Treatment of Indemnification Payments.  Any payments made for
indemnification pursuant to this Article VI shall be treated as an adjustment to
the Purchase Price by the parties for Tax purposes, unless otherwise required by
Law.
Section 6.06 Survival.  Notwithstanding anything in this Agreement to the
contrary, the representations and warranties set forth in Section 3.08 and the
provisions of this Article VI shall survive for the applicable statutes of
limitations, giving effect to any waiver, plus sixty (60) days.
Section 6.07 Conflict.  In the event of a conflict or overlap between the
provisions of this Article VI and any other provision of this Agreement, this
Article VI shall control.
Section 6.08 Cooperation and Exchange of Information.  Seller and Buyer shall
provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
Article VI or in connection with any audit or other proceeding in respect of
Taxes of a Company.  Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by tax authorities.  Seller and Buyer shall retain all Tax
Returns, schedules and work papers, records and other documents in their
possession relating to Tax matters of the Companies for any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods.  Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
the
31

--------------------------------------------------------------------------------

Companies for any taxable period beginning before the Closing Date, Seller or
Buyer (as the case may be) shall provide the other party with reasonable written
notice and offer the other party the opportunity to take custody of such
materials.
Section 6.09 Section 338(h)(10) Election.
(a) Election.  The Companies and Seller shall join with Buyer in making a timely
election under Section 338(h)(10) of the Code (and any corresponding election
under state, local, and foreign Law) with respect to the purchase and sale of
the Shares of the Companies hereunder (collectively, a “Section 338(h)(10)
Election”)
(b) Allocation of Purchase Price.  Seller and Buyer agree that the Purchase
Price shall be allocated among the assets of the Company for all purposes
(including Tax and financial accounting) as shown on the allocation schedule
(the “Allocation Schedule.”)  The final Allocation Schedule shall be prepared by
Seller and delivered to the Buyer within sixty (60) days following the Closing
Date for its approval.  If the Buyer does not notify the Seller in writing of an
objection to the Allocation Schedule within thirty (30) days of its delivery to
the Buyer, then the Allocation Schedule as prepared by the Seller shall be
deemed approved by Buyer. If the Buyer notifies Seller in writing within thirty
(30) days of the delivery to the Buyer of the Allocation Schedule that the Buyer
objects to one or more items reflected in the Allocation Schedule as being
unreasonable and states the reason for such objection, the Seller and Buyer
shall negotiate in good faith to resolve such dispute; provided, however, that
if the Seller and Buyer are unable to resolve any dispute with respect to the
Allocation Schedule within thirty (30) days of the delivery to Seller of the
written objections of the Buyer, such dispute shall be resolved by the
Accountants.  The fees and expenses of the Accountants shall be borne equally by
Seller and Buyer.  Buyer, the Companies and Sellers shall file all Tax Returns
(including amended returns and claims for refund) and information reports in a
manner consistent with the Allocation Schedule.  Any adjustments to the Purchase
Price shall be allocated in a manner consistent with the Allocation Schedule.
ARTICLE VII 


CONDITIONS TO CLOSING
Section 7.01 Conditions to Obligations of All Parties.  The obligations of each
party to consummate the Contemplated Transactions shall be subject to the
fulfillment, at or prior to the Closing, of each of the following conditions:


(a)
No Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Governmental Order which is in effect and has the effect of making
the Contemplated Transactions illegal, otherwise restraining or prohibiting
consummation of


32

--------------------------------------------------------------------------------

     

such transactions or causing any of the Contemplated Transactions to be
rescinded following completion thereof;

(b)
The parties shall have received all consents, authorizations, orders and
approvals, if any, from the Governmental Authorities referred to in Section 3.05
or in Section 4.03, in each case, in form and substance reasonably satisfactory
to Buyer and Seller, and no such consent, authorization, order and approval
shall have been revoked; and

(c)
Shareholder Approval shall have been obtained.

The condition in Section 7.01(c) above may not be waived or amended by Buyer or
Seller.
Section 7.02 Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the Contemplated Transactions shall be subject to the fulfillment or
Buyer's waiver, at or prior to the Closing, of each of the following conditions:
(a)
The representations and warranties of Seller shall be true and correct on and as
of the date hereof and on and as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).

(b)
Seller shall have duly performed and complied in all material respects with all
agreements, covenants and conditions required by this Agreement and each of the
other Transaction Documents to be performed or complied with by it prior to or
on the Closing Date; provided, that, with respect to agreements, covenants and
conditions that are qualified by materiality, Seller shall have performed such
agreements, covenants and conditions, as so qualified, in all respects.

(c)
No Action shall have been commenced or threatened against Buyer, Seller or any
of the Companies, which would prevent the Closing.  No injunction or restraining
order shall have been issued by any Governmental Authority, and be in effect,
which restrains or prohibits any of the Contemplated Transactions.

(d)
Buyer shall have obtained a binding and irrevocable commitment for financing the
full amount of the Down Payment, which commitment shall not include or impose
any terms or conditions which are unacceptable to Buyer.

(e)
No material adverse change in the Companies, their properties and assets, or
prospects shall have occurred since the Effective Date.

(f)
Seller shall have provided Buyer with Certificates of Good Standing for each of
the Companies, certified by the Secretary of State (or other appropriate
government official) of the state in which such Company has been duly formed or
organized, issued not more than ten (10) days prior to the Closing Date.


33

--------------------------------------------------------------------------------



(g)
All mortgages, security interests, liens and other Encumbrances upon or against
the properties and assets of the Companies and against the Shares, other than
such mortgages, security interests, liens and Encumbrances as shall have been
created by Buyer, shall have been released, and all material required approvals,
consents and waivers to the Contemplated Transactions shall have been received.

(h)
Seller shall have made the Closing deliveries described in Section 2.03(b) and
shall have delivered to Buyer the officer and director resignations contemplated
and required by Section 5.06.

(i)
Buyer shall have received a certificate, dated the Closing Date and signed by
Seller’s President or other duly authorized officer of Seller, stating that each
of the conditions set forth in Section 7.02(a) and Section 7.02(b) have been
satisfied.

(j)
Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying that (i) attached thereto
are true and complete copies of all resolutions adopted by Seller’s Board of
Directors, Shareholders, and Minority Shareholders authorizing Seller’s
execution and delivery of this Agreement by Seller’s President or other duly
authorized officer, Seller’s performance of this Agreement and the other
Transaction Documents, and the consummation of the Contemplated Transactions;
and (ii) that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the Contemplated Transactions.

(k)
Seller shall have delivered to Buyer a certificate pursuant to Treasury
Regulations Section 1.1445-2(b) that Seller is not a foreign person within the
meaning of Section 1445 of the Code.

(l)
Seller shall have delivered to Buyer such other documents or instruments as
Buyer reasonably requests and are reasonably necessary to consummate the
Contemplated Transactions.


Section 7.03 Conditions to Obligations of Seller.  The obligations of Seller to
consummate the Contemplated Transactions shall be subject to the fulfillment or
waiver by Seller, at or prior to the Closing, of each of the following
conditions:


(a)
The representations and warranties of Buyer shall be true and correct on and as
of the date hereof and on and as of the Closing Date with the same effect as
though made at and as of such date.

(b)
Buyer shall have duly performed and complied in all material respects with all
agreements, covenants and conditions required by this Agreement and each of the
other Transaction Documents to be performed or complied with by it prior to or
on the Closing Date; provided, that, with respect to agreements, covenants and
conditions that are qualified by materiality, Buyer shall have performed such
agreements, covenants and conditions, as so qualified, in all respects.

(c)
No Action shall have been commenced against Buyer, Seller or a Company, which
would prevent the Closing.  No injunction or restraining order shall have


34

--------------------------------------------------------------------------------


     

been issued by any Governmental Authority, and be in effect, which restrains or
prohibits any material transaction contemplated hereby.

(d)
Seller shall be satisfied that Buyer’s and Guarantor’s financial position is
adequate to support Buyer’s obligations under this Agreement, including without
limitation under the Promissory Note.

(e)
Buyer shall have made the Closing deliveries described in Section 2.03(a).

(f)
Seller shall have received a certificate, dated the Closing Date and signed by
Buyer’s President or other duly authorized officer of Buyer, stating that each
of the conditions set forth in Section 7.03(a) and Section 7.03(b) have been
satisfied.

(g)
Seller shall have received a certificate of Buyer’s Secretary certifying that
attached thereto are true and complete copies of all resolutions adopted by
Buyer’s sole Director or Board of Directors authorizing Buyer’s execution,
delivery and performance of this Agreement and the other Transaction Documents
and the consummation of the Contemplated Transactions, and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the Contemplated Transactions.

(h)
Buyer shall have delivered to Seller such other documents or instruments as
Seller reasonably requests and are reasonably necessary to consummate the
Contemplated Transactions.

(i)
Seller shall have received a written “fairness opinion” regarding the fairness
of the Purchase Price to the shareholders of Seller on terms reasonably
satisfactory to Seller.

ARTICLE VIII


INDEMNIFICATION
Section 8.01 Survival.  Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is three
(3) years from the Closing Date; provided that those representations, warranties
and made by Seller (a) with respect to Tax Matters, Pension and Welfare Plans
(Sections 3.12 and 3.15) and (b) in Article VI, Tax Matters, shall survive the
Closing for such periods of time that the government agencies having
jurisdiction over the subject matter of those representations, warranties and
covenants may be empowered to assess a liability or deficiency with respect to
any of the matters covered thereby.  All covenants and agreements of the parties
contained herein (other than any covenants or agreements contained in Article
VI, which covenants and agreements are subject to Article VI) shall survive the
Closing indefinitely or for the period explicitly specified therein. 
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not thereafter
35

--------------------------------------------------------------------------------

be barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.
Section 8.02 Indemnification by Seller.  Subject to the other terms and
conditions of this Article VIII, Seller shall indemnify, hold harmless, and
defend each of Buyer and its Affiliates (including the Companies) and their
respective representatives (collectively, the “Buyer Indemnitees”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all Losses incurred or sustained by, or imposed upon,
the Buyer Indemnitees in any way based upon or arising out of, with respect to
or by reason of:
(a)
any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Seller pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date); or

(b)
any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement (other than any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in Article VI, it being understood that the sole remedy for any
such breach, violation or failure shall be pursuant to Article VI); or

(c) the ownership, management or operation of the Companies and their respective
businesses during all periods prior to, and including, the Closing Date except
(i) to the extent directly related to the day-to-day operation of the Restricted
Business by any of the Companies under the direction of the Guarantor, including
without limitation for warranty claims arising in the ordinary course of the
Companies’ respective businesses; (ii) to the extent the Loss is a liability or
obligation provided for in the books and records of the Company or is a Current
Liability; or (iii) to the extent the Loss is Known by the Buyer at or before
the time of Closing.
Section 8.03 Indemnification by Buyer.  Subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify, hold harmless, and
defend Seller and its Affiliates and their respective representatives
(collectively, the “Seller Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Seller Indemnitees in
any way based upon or arising out of, with respect to or by reason of:


(a)
any inaccuracy in or breach of any of the representations or warranties of Buyer
contained in this Agreement or in any certificate or instrument delivered by or
on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);

36

--------------------------------------------------------------------------------


(b)
any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement (other than Article VI, it being
understood that the sole remedy for any such breach thereof shall be pursuant to
Article VI); or

(c)
the ownership, management or operation of the Companies and their respective
businesses during all periods subsequent to the Closing Date, including without
limitation liabilities and obligations to employees and former employees of the
Companies arising under the Benefit Plans for benefits payable after the Closing
Date, whether arising under COBRA or otherwise.

Section 8.04 Indemnification Procedures.
(a)
A party making a claim for indemnification shall give the other party (“Putative
Indemnitor”) written notice thereof describing the claim and the nature and
amount of the alleged Loss, to the extent that the nature and amount thereof are
then determinable (a “Claim Notice”) promptly after the party seeking
indemnification (“Putative Indemnitee”) receives any written notice of any
action, lawsuit, proceeding, investigation or other claim (a “Proceeding”) by a
third-party against or involving the Putative Indemnitee or otherwise discovers
the liability, obligation or facts giving rise to such claim for
indemnification; provided, however, that the failure to notify or delay in
notifying the Putative Indemnitor shall not relieve the latter of its
indemnification obligations, if any, hereunder, except to the extent that the
defeat of such claim is materially prejudiced as a result of such failure.

(b)
With respect to the defense of any Proceeding against or involving a Putative
Indemnitee in which the claimant seeks only the recovery of a sum of money for
which indemnification is provided, at its option the party undertaking
indemnification (“Indemnitor”) may select and appoint legal counsel to undertake
such defense provided, within thirty (30) days following the receipt of notice
of Proceeding the Indemnitor notifies the Party being indemnified (the
“Indemnitee”) in writing that the former will assume the defense of such claim.

(c)
The Indemnitee shall be entitled to participate in the defense of the claim and
to employ separate counsel of its choice for such purpose, at its own expense;
provided, however, that notwithstanding the foregoing, the Indemnitor shall bear
the fees and expenses of such separate counsel incurred prior to the date upon
which the Indemnitor effectively assumes control of such defense.  If the
Indemnitor fails to timely notify the Indemnitee that the Indemnitor elects to
defend the Indemnitee pursuant to the preceding paragraph, or if the Indemnitor
elects to defend the Indemnitee but fails to prosecute or settle the claim in a
reasonable manner or if the Indemnitee reasonably objects to such election on
the grounds that counsel for such Indemnitor cannot represent both the
Indemnitee and the Indemnitor because such representation would be reasonably
likely to result in a conflict of interest, then, the Indemnitee shall have the
right to defend, at the sole cost and expense of the Indemnitor, the claim by
all appropriate proceedings, which proceedings shall be promptly and reasonably
prosecuted by the Indemnitee to a final conclusion, or settled.  In such a
situation, the Indemnitee shall have full control of such defense and
proceedings and the Indemnitor may participate in, but not control, any defense
or settlement controlled by the Indemnitee pursuant


37

--------------------------------------------------------------------------------





      

to paragraph, and the Indemnitor shall bear its own costs and expenses with
respect to such participation.

(d)
The Indemnitor must obtain the prior written consent of the Indemnitee (which
shall not be unreasonably withheld, conditioned or delayed) prior to entering
into any settlement of any claim or Proceeding or ceasing to defend any claim or
Proceeding unless the proposed settlement involves only the payment of money
damages and does not impose an injunctive or other equitable relief on the
Indemnitee.

(e)
Any payment pursuant to a claim for which indemnification is due pursuant to
this Agreement shall be made not later than thirty (30) days after receipt by a
duly submitted Claim Notice, unless the claim is subject to defense as
hereinabove contemplated, in which case payment shall be made not later than
thirty (30) days after liability for and the amount of the claim is finally
determined.

Section 8.05 Exclusive Remedies.
(a) Subject to Section 5.07 and Section 10.11 and except as provided therein,
each of the parties acknowledges and agrees that its sole and exclusive remedy
with respect to any and all claims (other than claims arising from fraud or
criminal activity on the part of the other party in connection with the
Contemplated Transactions) for matters described in Sections 8.02 or 8.03 or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in Article VI and this Article VIII.
(b) In furtherance of the foregoing paragraph, each party hereby waives, to the
fullest extent permitted under Law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other parties hereto and their Affiliates and
each of their respective representatives arising under or based upon any Law,
except pursuant to the indemnification provisions set forth in Article VI and
this Article VIII.
(c) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if Seller is required to make a payment to Buyer pursuant to, or to
satisfy, a claim or other Loss for which indemnification is due Buyer hereunder,
Buyer shall have the right, in lieu of demanding or seeking to collect such
payment, to set off the amount thereof against payments due pursuant to the
Promissory Note as the same shall become due.
(d) Nothing in this Section 8.05 shall limit any Person's right to seek and
obtain any equitable relief to which any Person shall be entitled or to seek any
remedy on account of any party's fraudulent or criminal misconduct.
38

--------------------------------------------------------------------------------

ARTICLE IX


TERMINATION
Section 9.01 Termination.  This Agreement may be terminated at any time prior to
the Closing:
(a)
by the mutual written consent of Seller and Buyer;

(b)
by Buyer by written notice to the Seller if:

(i) Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VII
and such breach, inaccuracy or failure has not been cured by Seller within ten
(10) days of the Seller’s receipt of written notice of such breach from Buyer;
(ii) any of the conditions set forth in Section 7.01 or Section 7.02 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by June 30, 2019, unless such failure shall be due to the failure of
Buyer to perform or comply with any of the covenants, agreements or conditions
hereof to be performed or complied with by it prior to the Closing; or
(iii) any Action shall have been commenced against Buyer, Seller or a Company,
challenging the Contemplated Transactions.
(c)
by the Seller by written notice to Buyer if:

(i) Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VII
and such breach, inaccuracy or failure has not been cured by Buyer within ten
(10) days of Buyer's receipt of written notice of such breach from Seller;
(ii) any of the conditions set forth in Section 7.01 or Section 7.03 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by June 30, 2019, unless such failure shall be due to the failure of
Seller to perform or comply with any of the covenants, agreements or conditions
hereof to be performed or complied with by them prior to the Closing;
(iii) any Action shall have been commenced against Buyer, Seller or a Company,
challenging the Contemplated Transactions;
(iv) after Seller’s performance of due diligence under Section 5.13, Seller is
not satisfied that Buyer’s or Guarantor’s financial position is adequate to
support Buyer’s obligations under this Agreement, including without limitation
under the Promissory Note;
39

--------------------------------------------------------------------------------

(v) at any time prior to Shareholder Approval (and subject to Section 9.02), in
order to enter into a definitive agreement with a third party providing for a
Superior Proposal, if in connection with such Superior Proposal, it has complied
in all respects (other than immaterial non-compliance) with all the requirements
of Section 5.04; or
(d) by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the Contemplated Transactions illegal or otherwise prohibited,
(ii) any Governmental Authority shall have issued a Governmental Order
restraining or enjoining the Contemplated Transactions, and such Governmental
Order shall have become final and non-appealable, or (iii) Buyer and Seller are
unable to agree to the form of the Transition Services Agreement and of the
Collateral Agreements within forty-five (45) days of the Effective Date.
Section 9.02 Effect of Termination.  In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except that
nothing herein shall relieve any party hereto from liability for any
pre-termination breach of any provision hereof.
ARTICLE X


MISCELLANEOUS
Section 10.01 Expenses.  Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the Contemplated Transactions shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.
Section 10.02 Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient; or (d) on the third (3rd)
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.02):
If to Seller:
ADDvantage Technologies Group, Inc.
1221 E. Houston
Broken Arrow, OK 74012
 
Facsimile:
918-251-0792
 
E-mail:
sfrancis@addvantagetech.com
with a copy to:
HALL ESTILL
320 South Boston Avenue

40

--------------------------------------------------------------------------------







Suite 200
Tulsa, OK 74103-3706
 
Facsimile:
918-594-0505
 
E-mail:
dgustafson@hallestill.com
 
Attention:
Del Gustafson, Esq.
If to Buyer:
Leveling 8 Inc
21553 E. Apache Street
Catoosa, Oklahoma 74015
 
 
E-mail:
dave@tulsat.com
with a copy to:
BARBER & BARTZ
525 S. Main Street, Suite 800
Tulsa, OK 74103
 
Facsimile:
981-599-7756
 
E-mail:
rbearer@barberbartz.com
 
Attention:
Robert L. Bearer, Esq.



Section 10.03 Interpretation.  For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole.  Unless the context otherwise requires, references herein:
(x) to Articles, Sections and Exhibits mean the Articles and Sections of, and
Exhibits attached to, this Agreement; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder.  This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.  The Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.
Section 10.04 Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
Section 10.05 Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  Except as provided in Section 5.07(e), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of
41

--------------------------------------------------------------------------------

the parties as closely as possible in a mutually acceptable manner in order that
the Contemplated Transactions be consummated as originally contemplated to the
greatest extent possible.
Section 10.06 Entire Agreement.  This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.  In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents and the Exhibits, the statements in the body of
this Agreement will control.
Section 10.07 Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.  Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed.
Section 10.08 No Third-Party Beneficiaries.  Except as provided in Section 6.03
and Article VIII, this Agreement is for the sole benefit of the parties hereto
and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
Section 10.09 Amendment and Modification; Waiver.  Except for Section 7.01(c),
which the parties may not amend or modify, this Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party
hereto.  No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving.  No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.


(a)
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Oklahoma without giving effect to any choice or
conflict of law provision or rule (whether of the State of Oklahoma or any other
jurisdiction).



(b)
ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS MAY
BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE
COURTS OF THE STATE OF OKLAHOMA IN EACH CASE LOCATED IN THE CITY AND COUNTY OF
TULSA, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.  SERVICE OF


42

--------------------------------------------------------------------------------



(b)
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY'S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT.  THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c)
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS.  EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.10(c).

Section 10.11 Equitable Remedies.  Each party hereto acknowledges that a breach
or threatened breach by such party of any of its obligations under this
Agreement (including without limitation Sections 5.01, 5.04, and 5.07) would
give rise to irreparable harm to the other party for which monetary damages
would not be an adequate remedy and hereby agrees that in the event of a breach
or a threatened breach by such party of any such obligations, the non-breaching
party shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond).
Section 10.12 Attorneys’ Fees.  In the event that any party institutes any legal
suit, action or proceeding against the other party to enforce the covenants
contained in this Agreement (or obtain any other remedy in respect of any breach
of this Agreement), the prevailing party in the suit, action or proceeding shall
be entitled to receive in addition to all other damages to which it may be
entitled, the costs incurred by such party in conducting the suit, action or
proceeding, including reasonable attorneys' fees and expenses and court costs.
Section 10.13 Cumulative Remedies.  The rights and remedies under this Agreement
are cumulative and are in addition to and not in substitution for any other
rights and remedies available at law or in equity or otherwise.
43

--------------------------------------------------------------------------------

Section 10.14 Time of the Essence.  Time shall be of the essence in this
Agreement.
Section 10.15 Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement.  A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.
[SIGNATURE PAGE FOLLOWS]
44

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 
“BUYER”
 
LEVELING 8 INC
 
 
By: /s/David E. Chymiak
Name:  David E. Chymiak
Title:  President






 
“SELLER”
 
 
ADDVANTAGE TECHNOLOGIES GROUP, INC.
 

By: /s/Joseph E. Hart
Name: Joseph E. Hart

Title: CEO




The undersigned hereby agrees to guarantee payment and performance, as and when
due, of Buyer’s obligations under this Agreement.




/s/ David E. Chymiak
David E. Chymiak, an individual
45

--------------------------------------------------------------------------------

EXHIBIT A


Form of Guaranty and Covenant Agreement




















46

--------------------------------------------------------------------------------


GUARANTY AND COVENANT AGREEMENT


THIS GUARANTY AND COVENANT AGREEMENT (the “Guaranty Agreement”) is made
effective as of _____________, by David E. Chymiak, an individual residing at
_______________ and The David E. Chymiak Trust (collectively, the “Guarantor”),
in favor of ADDvantage Technologies Group, Inc., an Oklahoma corporation (the
“Creditor”).
W I T N E S S E T H:


WHEREAS, Guarantor is the sole shareholder of Leveling 8 Inc, an Oklahoma
corporation (“Debtor”) which has entered into a Stock Purchase Agreement (the
“Stock Purchase Agreement”) of even date herewith pursuant to which Debtor will
purchase from Creditor the stock and membership interests of certain companies
(the “Companies”) owned by Creditor engaged in the cable equipment business; and
WHEREAS, in connection with the closing of the transaction contemplated by the
Stock Purchase Agreement, the Debtor will, as partial consideration under the
Stock Purchase Agreement, execute and deliver to Creditor its Promissory Note in
the original principal amount of $6,375,000 (the “Note”) and certain other
agreements related to Buyer’s purchase of the Companies (as defined in the Stock
Purchase Agreement, the “Transaction Documents”); and
WHEREAS, Guarantor as the sole shareholder of the Debtor is willing to enter
into certain covenants with Creditor; and
WHEREAS, in agreeing to enter into the Stock Purchase Agreement and to accept
the Note and the Transaction Documents, the Creditor is relying, among other
things, on the creditworthiness of the Guarantor, the sole shareholder of
Debtor, and the covenants made by Guarantor in this Guaranty Agreement; and
WHEREAS, this Guaranty Agreement is executed and delivered to the Creditor by
the Guarantor to induce the Creditor to enter into the Stock Purchase Agreement,
to extend credit under the Note and to enter into the Transaction Documents;
NOW, THEREFORE, in consideration of the extension of credit by the Creditor to
the Debtor as evidenced by the Note, and the benefits to be received by the
Guarantor therefrom, it is agreed as follows:
1. The Guarantor hereby guarantees to the Creditor the absolute, complete and
punctual payment and performance by Debtor when due of all amounts and
obligations owing under (i) the Stock Purchase Agreement, (ii) the Note, whether
principal, interest, default interest or otherwise, and whether due on the
stated maturity date of the Note, pursuant to acceleration or otherwise, (iii)
each of the Transaction Documents, (iv) any other past, present or future
indebtedness of Debtor to Creditor arising under any contract or otherwise  and
(v) all renewals, consolidations, modifications,
1

--------------------------------------------------------------------------------

amendments, increases and extensions of the foregoing, together with all
expenses of collection thereof including reasonable attorneys' fees and expenses
(the “Indebtedness”).  This Guaranty Agreement is an absolute, unconditional and
continuing guaranty of payment and performance of the Indebtedness.  The
obligations of the Guarantor hereunder will not terminate until the entire
amount of the Indebtedness has been paid to the Creditor in full in current
funds.  All moneys available to the Creditor for application in payment or
reduction of the Indebtedness may be applied by the Creditor in such manner and
in such amounts and at such time or times as the Creditor may see fit to the
payment thereof as the Creditor may elect.
3. The Guarantor hereby consents to the following events and agrees that the
Guarantor’s liability hereunder will not be released, reduced, impaired or
affected by the occurrence of any one or more of the following events:  (a) the
Creditor’s obtaining collateral from Debtor or any other person to secure
payment of the Indebtedness; (b) the assumption of liability by any other person
(whether as guarantor or otherwise) for payment of all or any portion of the
Indebtedness; (c) the release, surrender, exchange, impairment, loss,
termination, waiver or other discharge of any collateral securing payment of the
Indebtedness or of any assumption of liability or guarantee of payment of the
Indebtedness; (d) the subordination, relinquishment, discharge or impairment of
the Creditor’s rights relating to the Indebtedness or of any of the documents
evidencing or securing the Indebtedness or any collateral securing the
Indebtedness; (e) the full or partial release from liability of Debtor, any
other guarantor, or any other person now or hereafter liable for payment of all
or any portion of the Indebtedness; (f) the insolvency, bankruptcy,
reorganization, disability, discharge, waiver or other exoneration of Debtor,
any other guarantor, or any other person now or hereafter primarily or
contingently liable for payment of the Indebtedness; (g) the renewal,
consolidation, extension, modification, rearrangement, amendment or increase
from time to time of the Indebtedness; (h) the failure, delay, waiver or refusal
by the Creditor to exercise any right or remedy held by the Creditor under the
Note, or any other document evidencing or securing the Indebtedness or otherwise
executed in connection therewith or any renewals or modifications thereof;
(i) the sale, encumbrance, transfer or other modification of the ownership of
Debtor, or of substantially all of  the assets of Debtor, or the change in the
financial condition or management of Debtor; (j) the invalidity,
unenforceability or insufficiency of all or any portion of this Guaranty
Agreement; or (k) the failure of the Guarantor to receive notice of any one or
more of the foregoing actions or events.
4. The Creditor may, at the Creditor’s option, proceed to enforce this Guaranty
Agreement directly against the Guarantor immediately after the occurrence of a
default on the Indebtedness without first proceeding against Debtor or any other
guarantor or any other person liable for payment of the Indebtedness, and
without first proceeding against or exhausting any collateral now or hereafter
held by the Creditor to secure payment of the Indebtedness.
5. The Guarantor hereby waives diligence, presentment, protest, notice of
protest, notice of dishonor, demand for payment, notice of nonpayment of the
Indebtedness or any of the documents evidencing or securing the Indebtedness,
any notice of acceptance of this Guaranty Agreement and all other notices of any
nature in connection with the exercise of the Creditor’s rights under this
Guaranty Agreement, the Note or the Indebtedness.  Performance by the Guarantor
hereunder will not entitle the Guarantor to any payment from Debtor under any
claim for contribution, indemnification, subrogation or otherwise, until such
time as all amounts owing by Debtor to the Creditor, have been paid in full.
2

--------------------------------------------------------------------------------

6. The Guarantor hereby agrees that in any action brought to enforce this
Guaranty Agreement, the Guarantor will pay to the Creditor all reasonable
attorneys’ fees, court costs and other expenses incurred by the Creditor, in the
event the Creditor prevails in such action.
7. The Guarantor hereby waives and relinquishes all of the Guarantor’s rights
provided by 12 Okla.Stat. § 686, 15 Okla.Stat. §§ 334, 338, 341 and 344, and all
other common law, constitutional, and statutory rights, remedies, defenses and
set-off credits related to Guarantor’s ability to obtain a credit for the fair
market value of any real or personal property that may be mortgaged, pledged or
in which a security interest is granted to the Creditor to secure the
Indebtedness that may be accorded to the Guarantor under Oklahoma law.
8. Nothing herein contained will limit the Creditor in exercising any rights
held under the Note or under any other documents evidencing or securing the
Indebtedness.  In the event of any default under the Note, or any other
documents evidencing or securing all or any portion of the Indebtedness, the
Creditor will be entitled to selectively and successively enforce any one or
more of the rights held by the Creditor under this Guaranty Agreement, the Note
or any other documents evidencing or securing the Indebtedness, and such action
will not be deemed a waiver of any other right held by the Creditor.  All of the
remedies of the Creditor under this Guaranty Agreement, and any other documents
evidencing or securing the Indebtedness are cumulative and not alternative.
9. The Guarantor hereby represents that nothing exists to impair the
effectiveness of the liability of the Guarantor to the Creditor hereunder, or
the immediate taking effect of this Guaranty Agreement as the agreement among
the Guarantor and the Creditor.
10. Guarantor represents and warrants to Creditor that his statement of assets
and liabilities as of December 1, 2018, delivered to Creditor was a materially
accurate statement of his assets and liabilities as of December 26, 2018, and
that it continues to be materially accurate as of the date of this Guaranty
Agreement.  He covenants to Creditor that he will promptly notify Creditor in
writing of any material adverse changes in his financial condition occurring at
any time prior to payment in full of the Note and that he will at any time or
times requested by Creditor deliver to Creditor a new statement of his assets
and liabilities which shall be materially accurate.
11. Guarantor covenants and agrees with Creditor that, until the Indebtedness
has been paid in full, Guarantor will:
a. Furnish to Creditor in writing, after the closing of the transaction
contemplated by the Stock Purchase Agreement, no later than 120 days after the
close of each calendar year, a personal balance sheet of Guarantor.
b. Cause the personal balance sheet delivered to Creditor under Section 11.a.
above to accurately reflect the financial condition of the Guarantor in all
material respects as of its date, and to be so certified by the Guarantor.
c. In the event the Guarantor, the Debtor or the Companies deliver to any other
lender any financial or operating information regarding the Guarantor, Debtor or
the Companies, cause such financial or operating information (including without
limitation an audit report if the same is
3

--------------------------------------------------------------------------------

delivered to a lender) to be delivered to Creditor at the same time that it is
delivered to any other lender.
d. At any reasonable time and from time to time and following not less than 24
hours advance notice, permit the Creditor or any agent or representative
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties, of the Debtor and the Companies, and to
discuss the affairs, finances, and accounts of Debtor and the Companies with any
of its officers and directors and independent accountants (if retained by Debtor
or the Companies).
12. Guarantor covenants and agrees with Creditor that, until the Indebtedness
has been paid or satisfied in full, Guarantor will not, and will not permit the
Debtor or the Companies to, without Creditor’s prior written consent, which
consent will not be unreasonably withheld, conditioned or delayed:
a. Permit the aggregate secured indebtedness which has priority over the lien or
security interest of the Creditor in any property in which the Creditor has a
subordinated lien or security interest to in any event or at any time exceed
$5,420,000;
b. Take any action which has the effect of causing Guarantor to own less than
60% of the voting equity interest in the Debtor or of causing the Debtor to own
less than 100% of each of the Companies;
c. Dividend or distribute funds or other property to any equity holder in
Debtor, other than the payment of reasonable compensation to Guarantor; or
d. Liquidate (partially or entirely), sell, pledge, mortgage, grant a security
interest in or otherwise transfer or convey any of Guarantor’s investments in
real estate or equities.
13. This Guaranty Agreement has been negotiated, executed and delivered in
Oklahoma, and is intended to be construed in accordance with the laws of the
State of Oklahoma.  The Guarantor hereby waives all objections to venue and
consents to the jurisdiction and venue of any state or federal court located in
Tulsa County, Oklahoma, as elected by the Creditor, in connection with any
action instituted by the Creditor arising out of the execution, delivery or
performance of this Guaranty Agreement. If any provision of this Guaranty
Agreement is held to be invalid, illegal or unenforceable in any respect or
application for any reason, such invalidity, illegality or unenforceability will
not affect any other provisions herein contained and such other provisions will
remain in full force and effect. This Guaranty Agreement will be binding on the
Guarantor and the Guarantor’s heirs, personal representatives, successors and
assigns and will inure to the benefit of the Creditor and all successors and
assigns of the Creditor. The Guarantor hereby consents to the assignment of all
or any portion of the rights of the Creditor hereunder in connection with the
assignment of the Indebtedness or any portion thereof without notice to the
Guarantor.
14. Any transfer in violation of Section 12 of this Guaranty Agreement shall be
deemed conclusively to have been undertaken with the actual intent to defraud
the Creditor, and any statute
4

--------------------------------------------------------------------------------

of limitations, civil or criminal, related to such fraudulent transfer shall be
deemed tolled until the date the Indebtedness is fully paid or satisfied.
15. The David E. Chymiak Trust is a revocable trust established by David E.
Chymiak for estate planning purposes and is for the purposes of this Guaranty
Agreement the alter ego of David E. Chymiak.  The David E. Chymiak Trust and
David E. Chymiak shall have joint and several liability under this Guaranty
Agreement.
16. The Guarantor shall use commercially reasonable efforts to obtain and
maintain over the term of the Note term life insurance with a death benefit of
$5,000,000 for the benefit of Creditor with the proceeds to be applied to any
balance due on the Note at the time of Guarantor’s death and any excess after
payment in full of the Note distributed to the estate of Guarantor.
IN WITNESS WHEREOF, the Guarantor has duly executed this instrument effective
the date first above written.






________________________________________
David E. Chymiak, an individual and as trustee of The
David E. Chymiak Trust












5

--------------------------------------------------------------------------------

EXHIBIT B


Form of Promissory Note
























--------------------------------------------------------------------------------

PROMISSORY NOTE


$6,375,000 [closing date]


FOR VALUE RECEIVED, the undersigned, Leveling 8 Inc, an Oklahoma corporation
(“Maker”), promises to pay to the order of ADDVANTAGE TECHNOLOGIES GROUP, INC.,
an Oklahoma corporation, its successors and assigns (“Payee”), the principal sum
of Six Million Three Hundred Seventy Five Thousand Dollars ($6,375,000) plus
interest thereon accruing at the rate of six percent (6%) per annum until paid
payable in installments of principal plus accrued interest every six months in
the amounts and on the dates set forth on Exhibit A attached hereto and made a
part hereof, beginning on ____________________[the last day of the sixth month
following the month in which closing occurs], and continuing until paid in full
with all unpaid principal and interest due and payable no later than
_____________________ [five years after the closing date].  Payments that are
not made when due, including without limitation payments which are accelerated
pursuant to the terms of the next paragraph, shall accrue default interest at
the rate of 15% per annum until paid.
If this Note or any installment hereunder is not paid when due or if there
should occur a default under any of the guarantees of this Note or under any of
the mortgages, security agreements, pledge agreements, account control
agreements or any other agreement securing payment of this Note or payment of
any such guarantee, then the holder of this Note may, at its option, declare
this Note immediately due and payable in full.  If Maker or any guarantor of
this Note should be dissolved or die, make an assignment for the benefit of
creditors or institute or have instituted against it or him any insolvency or
bankruptcy proceedings, except as hereafter provided, the holder shall have the
right and option to declare this Note immediately due and payable, and notice of
the election of such option is being hereby expressly waived; provided, that, in
the event of the death of guarantor David E. Chymiak, the holder shall not be
entitled to declare the Note immediately due and payable if (and only if) the
outstanding unpaid principal balance of the Note is Four Million Dollars
($4,000,000) or less upon the date of Mr. Chymiak’s death or within 90 days
thereafter and there has been no default in the timely payment of any amounts
due under the Note from the date of issuance until 90 days after the date of Mr.
Chymiak’s death.
The Maker hereby waives presentment, demand, protest, notice of dishonor and
diligence in collecting, and agrees that additional co-makers, guarantors and
sureties may become parties hereto without notice to the undersigned, without
affecting the liability of the undersigned hereon.
If this Note or any portion of the principal due hereunder is not paid when due,
and is given to an attorney for collection, or suit is filed hereon, and as
often as any of such events occur, the prevailing party in such litigation shall
be entitled to recover reasonable attorneys’ fees and court costs.
The Maker hereof may prepay all or any portion of the principal hereof at any
time without prepayment penalty or premium.  Any partial prepayments of the Note
shall be applied to the remaining installments due under the Note at the time of
the partial prepayment on a basis pro rata to the relative size of each
remaining installment.  For example, if one of the remaining installments
represents twenty percent (20%) of all the remaining installments, then twenty
percent (20%) of the partial prepayment shall be applied to such installment.

--------------------------------------------------------------------------------

“Maker”
Leveling 8 Inc




By:  
David E. Chymiak, President

--------------------------------------------------------------------------------

EXHIBIT A








 
Payment Schedule
 
 
 
Amount
   
$700,000
   
$700,000
   
$700,000
   
$700,000
   
$470,000
   
$470,000
   
$470,000
   
$470,000
   
$470,000
   
$2,500,000
                 








--------------------------------------------------------------------------------



Seller Disclosure Schedules


To


Stock Purchase Agreement


By And Among


Leveling 8 Inc


and


ADDvantage Technologies Group, Inc.
dated as of December 26, 2018





--------------------------------------------------------------------------------

TABLE OF CONTENTS


Schedule 2.06 Collateral
Schedule 3.05 Consents
Schedule 3.08 Tax Matters
Schedule 3.09     Seller Not a Creditor of, or Debtor, to the Companies
Schedule 3.10 Benefit Plans



--------------------------------------------------------------------------------

Schedule 2.06


Collateral
Collateral Item Release Amount
Johns Creek, GA $1,800,000.00
Broken Arrow, OK               $1,000,000.00
Sedalia, MO   $500,000.00
AEY Stock   $3,300,000.00
Schwab Stock                 $1,500,000.00
Account



--------------------------------------------------------------------------------



Schedule 3.05


Consents
Seller will have to obtain the consent of its lender, Valley National Bank,
prior to Closing.
NCS will have to provide notice to Arris Solutions, Inc. under the Non-Exclusive
Value Added Reseller Agreement.
Tulsat will have to provide notice to Cisco under their reseller agreement



--------------------------------------------------------------------------------



Schedule 3.08


Tax Matters
(c) Seller has had Federal income tax audits for the following periods:
-Fiscal Year 2009
-Fiscal Year 2008
-Fiscal Year 2005
-Fiscal Year 2004
-Fiscal Year 2000


Income, Franchise, & Sales Tax Returns were filed in the following states in the
last five year period: (1) Arizona, (2) Florida, (3) Georgia, (4) Massachusetts,
(5) Maryland, (6) Missouri, (7) North Carolina, (8) Nebraska, (9) Oklahoma, (10)
Pennsylvania, (11) Kentucky, (12) South Dakota, (13) Tennessee, and (14) Texas.


(d)(ii) Seller intends to file for an extension for the 2018 Tax Return until
July 15, 2019

--------------------------------------------------------------------------------



Schedule 3.09


Seller Not a Creditor of, or Debtor, to the Companies
Seller and the Companies have intercompany trade accounts receivable and
accounts payable in the ordinary course of business.

--------------------------------------------------------------------------------



Schedule 3.10


Benefit Plans


(a)
Employee Benefit Plans
 
Medical Insurance
United HealthCare, PPO
Premium Split
Dental Insurance
Delta Dental of Oklahoma
Employee Paid
Vision Insurance
United HealthCare
Employee Paid
Short-term Disability
United HealthCare
Employee Paid
Long-term Disability
United HealthCare
Employee Paid
Group Term Life, basic
United HealthCare
Employee Paid
Group Term Life, buy-up
United HealthCare
Employee Paid
FSA/DFSA
Discovery Benefits
Employee Paid
401(k) Defined Contribution
Bank of Oklahoma
Safe Harbor Match
100% of 5%, no true-up




















